Exhibit 10.47






ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes: 151907.1 / 101619.2    (842216248) 
4260618v7 / 500209.0005
 

4260618v7 / 500209.0005

--------------------------------------------------------------------------------


Exhibit 10.47


AGREEMENT made as of the « 1st » day of « May » in the year «2017 »
(In words, indicate day, month and year.)


BETWEEN the Owner:
(Name, legal status, address and other information)


DexCom, Inc.
6340 Sequence Drive
San Diego, CA 92121
Attn: James Gillard
« »


and the Contractor:
(Name, legal status, address and other information)


Skanska USA Building Inc.
4742 N. 24th Street, Suite 165
Phoenix, AZ 85016
Attn: Ross Vroman
« »


for the following Project:
(Name, location and detailed description)


«Phase 2 Tenant Improvements at »
«232 South Dobson Road,
Mesa, AZ 85202 »


The Architect:
(Name, legal status, address and other information)


Mansour Architecture Corporation
6498 Weathers Place, Suite 100
San Diego, CA 92121
Attn: Anthony Mansour     ·
« »


The Owner and Contractor agree as follows.


ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.


This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.


This document is not intended for use in competitive bidding.


AIA Document A201™-2007, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.


Electronic copying of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.




ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes: 151907.1 / 101619.2    (842216248) 
4260618v5 / 500209.0005
1

4260618v7 / 500209.0005

--------------------------------------------------------------------------------







TABLE OF ARTICLES


1
THE CONTRACT DOCUMENTS



2
THE WORK OF THIS CONTRACT



3
RELATIONSHIP OF THE PARTIES



4
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION



5
CONTRACT SUM



6
CHANGES IN THE WORK



7
COSTS TO BE REIMBURSED



8
COSTS NOT TO BE REIMBURSED



9
DISCOUNTS, REBATES AND REFUNDS



10
SUBCONTRACTS AND OTHER AGREEMENTS



11
ACCOUNTING RECORDS



12
PAYMENTS



13
DISPUTE RESOLUTION



14
TERMINATION OR SUSPENSION



15
MISCELLANEOUS PROVISIONS



16
ENUMERATION OF CONTRACT DOCUMENTS



17
INSURANCE AND BONDS



ARTICLE 1   THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, as modified herein by the
parties, Conditions of the Contract (General, Supplementary and other
Conditions), Drawings, Specifications, Addenda issued prior to execution of this
Agreement, the Exhibits to this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement, all of
which form the Contract, and are as fully a part of the Contract as if attached
to this Agreement or repeated herein. The Contract represents the entire and
integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. If anything
in the other Contract Documents, other than a Modification, is inconsistent with
this Agreement, then conflicts or discrepancies shall be resolved in the
following descending order of priority: (i) approved revisions and addenda,
including the GMP Amendment, of later date take precedence over those of earlier
date or original documents; (ii) this Agreement (including the exhibits; (iii)
modifications to the General Conditions; (iv) the General Conditions; and (v)
Drawings and Specifications, where Drawings govern Specifications for quantity
and location and Specifications govern Drawings for quality and performance. In
the event of ambiguity in quantity or quality, the greater quantity and the
better quality shall govern. Work not particularly detailed or specified shall
be performed in the same manner as similar portions of the Work that are
detailed or specified. Owner and Contractor entered into that certain Master
Services Agreement dated as of January 12, 2016, which agreement concerns a
different subject matter than this Agreement, remains in full force and effect
and is not superseded by the Contract Documents.




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
2

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





ARTICLE 2   THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.


§ 2.1 Contractor shall provide all general contractor services, and shall
perform all the work required by the Contract Documents for the complete
construction of the Project in accordance with the Contract Documents, which
shall include, but not be limited to, relocation of existing utilities.
Contractor shall provide and furnish all materials, supplies, equipment and
tools, implements, and all other facilities, and all other labor, supervision,
transportation, utilities, storage, services, sales taxes, appliances and all
other services as and when required for or in connection with the complete
construction of the Project, including any off site construction shown on the
Contract Documents (hereinafter collectively referred to as the "Work"). The
phrase "the complete construction of the Project" means to perform the totality
of the obligations imposed upon Contractor by the Contract Documents or
reasonably inferable therefrom as necessary to complete the Work and the Project
and to provide a fully complete and operational construction solution, in
Contractor’s exercise of its best professional judgment, to the standards
generally conveyed in the Contract Documents and customarily found in the
construction industry for projects similar in size and scope to the Project.


ARTICLE 3   RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of reliance and confidence established
by this Agreement and covenants with the Owner to cooperate with Owner, Owner's
project manager, Gary Ghio with G2 Facilities Management Consulting (“Project
Manager”) (provided, however, Owner may designate a different Project Manager by
written notice to Contractor), and the Architect, and to exercise the
Contractor’s best skill, efforts and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents. Contractor shall not
be required to provide professional services that constitute the practice of
architecture or engineering. Contractor shall not be responsible for the
adequacy of the design criteria required by the Contract Documents.


ARTICLE 4   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date for the commencement of the Work (the "Commencement Date") shall
be set forth in a Notice to Proceed (NTP) issued by Owner concurrent with
execution of this Agreement. However, the NTP shall not be effective, and
Contractor shall have no obligation to commence its Work, until Owner has
fulfilled the following conditions precedent and has delivered to Contractor
copies of the building permit required to be obtained by the Owner for the
commencement of the Work at the site, if any, and certificates of insurance for
all insurance required to be provided by Owner, including the builder’s risk
insurance;
(2)    evidence sufficient to reasonably satisfy Contractor of Owner’s financing
for the Project; and
(3)    reasonable access to the site.


If Owner does not issue an effective NTP, Contractor shall have no obligation to
commence the Work, or any part of the Work, until Owner satisfies the above
conditions precedent to the effectiveness of the NTP.
.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)


« »
« »May 8, 2017


§ 4.2 The Contract Time shall be measured from the Commencement Date, subject to
adjustments in Contract Time as expressly provided in the Contract Documents.


§ 4.3 The Contractor shall diligently prosecute the Work and achieve Substantial
Completion of the entire Work for the Project not later than the Substantial
Completion date established in a written amendment to be signed by Owner and
Contractor and delivered to each other setting forth the schedule for completion
of each milestone of the Work, the deadline for Substantial Completion and the
Guaranteed Maximum Price (the “GMP Amendment”), subject to


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
3

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





adjustments of this Contract Time as provided in the Contract Documents (the
"Substantial Completion Deadline"). Time is of the essence of this Agreement for
meeting the milestones of Substantial and Final Completion.
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)


« »


Portion of Work
 
Substantial Completion date
 
 
 



, subject to adjustments of this Contract Time as provided in the Contract
Documents.


(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)


«Liquidated damages established as set forth in Section 4.5 below. »


§ 4.4 The Contractor agrees to complete all of the Work in accordance with the
Contractor’s Schedule included in the GMP Amendment.


§ 4.5 Liquidated Damages. The Owner and the Contractor acknowledge and agree
that if the Contractor does not timely achieve Substantial Completion by the
Substantial Completion Deadline set forth in the GMP Amendment, (a) the Owner
will suffer substantial loss of income and revenue and other damages and losses,
including, without limitation, loss of business and loss or damage to
reputation, business relationships, goodwill, and loss of use of the property,
and (b) the actual amount of damages which the Owner would suffer would be
extremely difficult and impracticable to ascertain. Accordingly, the Owner and
the Contractor agree that:


(a)    If the Contractor does not timely achieve Substantial Completion by the
deadline set forth in the GMP Amendment, then the following sums shall
constitute a reasonable estimate of the amount of damages for such delay, and
the Contractor shall pay such sums to the Owner as liquidated damages for each
day or portion of a day that Substantial Completion is delayed beyond the
deadline within thirty (30) calendar days upon Owner’s invoice to the
Contractor:


One Thousand Dollars ($1,000.00) for each day of unexcused delay.


(b)    In no event shall the liquidated damages, in the aggregate, exceed 10
percent (10%) of Contractors Fee. The liquidated damages set forth above are the
sole and exclusive remedy for Contractor’s failure to achieve Substantial
Completion by the deadline set forth in the GMP Amendment.


Final completion shall occur no later than thirty (30) days after Substantial
Completion. Failure to achieve Final Completion before the expiration of such
thirty (30)-day period will result in liquidated damages of Five Hundred Dollars
($500.00) per day for each day in excess of thirty (30) days after Substantial
Completion until Final Completion is achieved, subject to the cap set forth
above.


ARTICLE 5   CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract, in accordance with, and subject to
the terms of the conditions of the Contract Documents. The Contract Sum shall be
the lesser of (a) Cost of the Work as defined in Article 7 plus the Contractor’s
Fee and (b) the Guaranteed Maximum Price. A Schedule of Billable Rates is
attached hereto as Exhibit C and incorporated herein.


§ 5.1.1 The Contractor’s Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee.)


«four and 00/100 percent (4.0%) of the Cost of Work.


§ 5.1.2 The method of adjustment of the Contractor’s Fee for changes in the
Work:


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
4

4260618v7 / 500209.0005

--------------------------------------------------------------------------------







«In connection with any changes in the Work which increase the Contract Sum, the
Contractor’s Fee shall be increased by an amount equal to four and 00/100
percent (4.0%) of that portion of the Cost of the Work incurred as a result of
such changes in the Work, and in connection with any changes in the Work which
decrease the Contract Sum, the Contractor’s Fee shall be reduced by an amount
equal to four and 00/100 percent (4.0%) of that portion of the Cost of the Work
reduced as a result of such changes in the Work. »


§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work:


«Limitations, if any, will be agreed upon by Contractor and Owner on a
trade-by-trade basis (and may be set forth in the amendment to this Agreement
which documents, if applicable, the agreed-upon Guaranteed Maximum Price). »


§ 5.1.4 Rental rates for Contractor-owned equipment shall not exceed the amounts
set forth in Section 7.5.2 hereof.


§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)


Item
 
Units and Limitations
 
Price Per Unit ($0.00)
 
 
 
 
 



§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed a maximum
amount (the "Guaranteed Maximum Price") established in the GMP Amendment,
subject to additions and deductions by Change Order as provided in the Contract
Documents. Costs which would cause the Guaranteed Maximum Price to be exceeded
shall be paid by the Contractor without reimbursement by the Owner. Contractor
acknowledges and agrees that the Guaranteed Maximum Price includes all
inflationary costs and adjustments, and labor and material escalations, in
connection with the performance of the Work so long as Owner satisfies its
express obligations under the Schedule and timely issues the NTP . The
Guaranteed Maximum Price shall not be adjusted due to any such inflationary
costs and/or escalation events so long as Owner satisfies its express
obligations under the Schedule and timely issues the NTP. There shall be no
shared savings clause in this Agreement. All savings will accrue to the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)


« »


§ 5.2.1.1 At a time to be mutually agreed upon by the Owner and the Contractor,
the Contractor shall prepare a Guaranteed Maximum Price proposal for the Owner’s
review and written acceptance. The Guaranteed Maximum Price in the proposal
shall be the sum of the Contractor’s reasonable estimate of the Cost of the
Work, including contingencies described in Section 5.2.1.4, and the Contractor’s
Fee.


§ 5.2.1.2 To the extent that the Drawings and Specifications are anticipated to
require further development, the Contractor shall provide in the Guaranteed
Maximum Price for such further development consistent with the Contract
Documents and reasonably inferable therefrom. Such further development does not
include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


§ 5.2.1.3 The Contractor shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include the following:
.1
A list of the Drawings and Specifications, including all Addenda thereto, and
the Conditions of the Contract;

.2
A list of the clarifications and assumptions made by the Contractor in the
preparation of the Guaranteed Maximum Price proposal, including assumptions to
supplement the information provided by the Owner and contained in the Drawings
and Specifications;

.3
A statement of the proposed Guaranteed Maximum Price, including a statement of
the estimated Cost of the Work organized by trade categories or systems,
allowances, contingency, and the Contractor’s Fee;



AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
5

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





.4
The anticipated date of Substantial Completion upon which the proposed
Guaranteed Maximum Price is based (i.e., the proposed “Substantial Completion
Deadline”); and

.5
A date by which the Owner must accept or reject the Guaranteed Maximum Price,
which shall not be less than 30 days from the date of the Guaranteed Maximum
Price proposal (it being agreed if Owner does not accept or reject the
Guaranteed Maximum Price proposal in writing, it shall be deemed rejected).



§ 5.2.1.4 In preparing the Contractor’s Guaranteed Maximum Price proposal, the
Contractor shall include its contingency for the Contractor’s exclusive use
(hereinafter the “Construction Contingency”) as necessary to cover those costs
considered reimbursable as the Cost of the Work but not included in a Change
Order, and to the extent not paid for by insurance, or Subcontractor defaults.
Subject to the prior written consent of Owner, which consent shall not be
unreasonably withheld, the Construction Contingency shall be available for the
Contractor’s exclusive use at any time to cover costs intended to be covered by
the Contract Documents, including at the time of Final Payment, for
reimbursement of costs and expenses (1) reasonably incurred by Contractor in
performing the Work, (2) of a type that are reimbursable under this Agreement as
a Cost of the Work, and (3) that are not otherwise the basis for a Change Order
(it being understood that the Construction Contingency shall not be used to fund
any Work which would otherwise be subject to a Change Order); including, by way
of example, but not limited to, (a) Work items inadvertently omitted during the
estimating and bidding process, (b) schedule recovery costs associated with
normal weather, (c) cost increases due to unanticipated local labor and material
market conditions, (d) interfacing omissions between and from the various
categories of work; and (e) additional costs incurred due to the withdrawal or
disqualification of a subcontractor bid forming the basis for the GMP prior to
signing of a written subcontract, provided, however, Contractor shall not be
entitled to reimbursement for any costs attributable to its negligence or
willful misconduct or the failure of Contractor to perform its obligations under
this Agreement. Contractor shall furnish the Owner with a monthly Contingency
Log showing all reimbursements from the Construction Contingency. Costs and
expenses reimbursable from the Construction Contingency shall not exceed the
amount of the Construction Contingency identified as an element of the
Guaranteed Maximum Price set forth in the GMP Amendment. When the Construction
Contingency is exhausted, all costs and expenses that would qualify for
reimbursement from the Construction Contingency shall be borne by Contractor
unless such costs and expenses are otherwise compensable under the terms of this
Agreement and do not cause the Guaranteed Maximum Price to be exceeded. Any
amount remaining in the Construction Contingency at Final Payment shall be
counted as savings that shall accrue solely to Owner.


§ 5.2.1.5 The Contractor shall meet with the Owner to review the Guaranteed
Maximum Price proposal. In the event that the Owner discovers any
inconsistencies or inaccuracies in the information presented, it shall notify
the Contractor, who shall promptly make appropriate adjustments to the
Guaranteed Maximum Price proposal, its basis, or both, as the case may be.


§ 5.2.1.6 If the Owner notifies the Contractor in writing that the Owner has
accepted the Guaranteed Maximum Price proposal before the date specified in the
Guaranteed Maximum Price proposal, the Guaranteed Maximum Price proposal shall
be deemed effective without further acceptance from the Contractor. Following
acceptance of a Guaranteed Maximum Price, the Owner and Contractor shall execute
the Guaranteed Maximum Price Amendment amending this Agreement, a copy of which
the Owner shall provide to the Architect. The Guaranteed Maximum Price Amendment
shall set forth the agreed upon Guaranteed Maximum Price with the information
and assumptions upon which it is based.


§ 5.2.1.7 The Contractor shall not incur any cost to be reimbursed as part of
the Cost of the Work prior to the commencement of the Construction Phase, unless
the Owner, in its sole and absolute discretion, provides prior written
authorization for such costs “Initial Release Work.”) Written authorization for
Initial Release Work shall be provided by an Approval Letter in the form at
Exhibit A. All Initial Release Work performed pursuant to the Approval Letters
shall be performed in accordance with the Contract Documents unless otherwise
specified in the Approval Letter.  All Initial Release Work, if any, shall be
deemed to be included in the scope of the Work pursuant to the Contract
Documents. The Approval Letters constitute the basis upon which Initial Release
Work shall be performed and upon which the Contractor shall be paid for the
Initial Release Work and, unless and until the GMP is agreed to by the Owner,
the Contractor shall not proceed with any other Work. The GMP shall include the
cost of any Initial Release Work authorized pursuant to the Approval Letter
issued prior to the establishment of the GMP.


§ 5.2.1.8 The Owner shall provide the revisions to the Drawings and
Specifications to incorporate the agreed-upon assumptions and clarifications
contained in the Guaranteed Maximum Price Amendment. The Owner shall promptly


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
6

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





furnish those revised Drawings and Specifications to the Contractor as they are
revised and approved by Owner. The Contractor shall promptly notify the Owner of
any inconsistencies between the Guaranteed Maximum Price Amendment and the
revised Drawings and Specifications.


§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)


«To be set forth in GMP Amendment. »


§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Identify allowance and state exclusions, if any, from the allowance price.)


Item
 
Price
 
 
 



To be set forth in GMP Amendment.


§ 5.2.4 Not used.


§ 5.2.5 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


ARTICLE 6   CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201–2007, General Conditions of the Contract for Construction.


§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201–2007 and the term “costs”
as used in Section 7.3.7 of AIA Document A201–2007 shall have the meanings
assigned to them in AIA Document A201–2007 and shall not be modified by Articles
5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with the
Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.


§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201–2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term “fee” shall mean the Contractor’s Fee as defined in
Section 5.1.1 of this Agreement.


§ 6.4 No change in the Work, whether by way of alteration or addition to the
Work, shall be the basis of an addition to the Guaranteed Maximum Price or a
change in the Contract Time unless and until such alteration or addition has
been authorized by a written Change Order or Construction Change Directive
executed and issued in accordance with and in strict compliance with the
requirements of the Contract Documents. This requirement is of the essence of
the Contract Documents. Accordingly, no course of conduct or dealings between
the parties, nor express or implied acceptance of alterations or additions to
the Work, and no claim that the Owner has been unjustly enriched by any
alteration or addition to the Work, whether there is in fact any such unjust
enrichment, shall be the basis for any claim to an increase in the Guaranteed
Maximum Price or change in the Contract Time.




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
7

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





ARTICLE 7   COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
written consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 7.


§ 7.1.2 The "Lump Sum General Conditions” shall include the following categories
of Work as further described in Exhibit C:


•
Wages or salaries of on-site personnel directly employed by the Contractor to
supervise the Work at the site. Wages or salaries of supervisory and
administrative personnel directly employed by the Contractor engaged in the
performance of the Work and located at the Site or working off-Site but only for
that portion of their time required for the Work

•
Travel, accommodations and meals for Contractor’s personnel necessarily and
directly incurred in connection with the performance of the Work.

•
Travel to Owners office and other ADC’s sites as specifically described in
Exhibit C.

•
Expenses incurred in accordance with the Contractor’s standard written personnel
policy for relocation and temporary living allowance of the Contractor’s
personnel required for the Work.

•
Reasonable costs of expenses incurred in operating, maintaining and demobilizing
the Site office, including the cost of office furniture, telephones, internet,
postage, express delivery charges, computing equipment, software, printing
equipment, office supplies, photocopying and other miscellaneous expenses as
detailed in Exhibit C.

•
Accounting and data processing costs related to the Work, including the cost of
information technologies support services, check processing charges and document
archiving.

•
On-site meeting expenses

•
Preparation and management of the Contractor’s loss prevention program including
safety orientations for all site personnel and visitors, site safety signage,
the cost for the Contractor’s sponsored safety incentive program for all project
participants, and any required drug testing.

•
Personal protective equipment including, hardhats, safety glasses, safety vests,
gloves for Contractor’s employees and visitors to the Site.

•
Preparation and management of the Contractor’s quality control program.

•
Preparation and periodic update of the construction master project schedule.

•
Drug testing for Skanska employees

•
Temporary jobsite signage

•
Blue print reproduction



The Lump Sum General Conditions shall be adjusted as part of any adjustment of
the Contract Sum due to changes, excused delays or other circumstances extending
the Contract Time. In such event, the lump sum amount for General Conditions
shall be increased or decreased, as the case may be, by the additional or
decreased General Conditions Costs incurred or saved by Contractor during the
extended period, with the Schedule of Billable Rates attached hereto as Exhibit
C being used to determine the supervisory and administrative personnel costs
associated with the adjustment.


Notwithstanding anything to the contrary in this Agreement, the Owner shall not
be charged under any other provision of this Agreement for items covered under
the Lump Sum General Conditions. Where any open cost is subject to the Owner’s
prior written approval, the Contractor shall obtain this approval prior to
incurring the cost.


§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s prior
written approval, at off-site workshops are included in the Lump Sum General
Conditions.


§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site are included in the Lump Sum General
Conditions.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor’s principal or other offices shall be included in the Cost of the
Work, identify in Article 15, the personnel to be included, whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
8

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work are
included in the Lump Sum General Conditions.


§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3 are included in the Lump Sum
General Conditions.


§ 7.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, with the Owner’s prior written approval.


§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.


§ 7.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.


§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.


§ 7.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site and fully consumed in the performance of the Work.
Costs of materials, supplies, temporary facilities, machinery, equipment and
tools that are not fully consumed shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by the Contractor shall mean fair market value.


§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner’s prior
written approval.


§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.


§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office are
included in the Lump Sum General Conditions.


§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior written approval.


§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Contractor’s Controlled Insurance Program shall be charged at 1.89–% of
the Cost of Work(excluding the insurance and SubGuard costs set forth in this
Section). Contractor’s Builder’s Risk Insurance shall be charged at 0.8% of the
Cost of Work (excluding the insurance and SubGuard costs set forth in this
Section). SubGuard shall be charged at 0.9% of the Cost of Work (excluding the
(i) Cost of Work for each contract of $250,000.00 or less with any Subcontractor
or supplier, and (ii) insurance and SubGuard costs set forth in this Section).


§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
9

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





§ 7.6.3 Fees and assessments for permits (other than the building permit which
Owner will obtain), licenses and inspections for which the Contractor is
required by the Contract Documents to pay.


§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201–2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of Section
7.7.3.


§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17 of
AIA Document A201–2007 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.


§ 7.6.6 Intentionally Deleted.


§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility in the Contract Documents.


§ 7.6.8 Legal mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor after the execution of this Agreement in the
performance of the Work with the Owner’s prior approval, which shall not be
unreasonably withheld.


§ 7.6.9 Subject to the Owner’s prior written approval, reasonable, out-of-pocket
expenses incurred in accordance with the Contractor’s standard written personnel
policy for relocation and temporary living allowances of the Contractor’s
personnel required for the Work.


§ 7.6.10 That portion of the reasonable, out-of-pocket expenses of the
Contractor’s supervisory or administrative personnel incurred while traveling in
discharge of duties connected with, and necessary for, the Work. Such expenses
shall be subject to Owner’s prior written approval.


§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other reasonable, out-of-pocket costs incurred in the performance of the
Work if, and to the extent, approved in advance in writing by the Owner.


§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201–2007 (not caused by the negligence
or willful misconduct of Contractor and/or its Subcontractors of any tier).


§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor or its Subcontractor and only to the extent
that the cost of repair or correction is not recovered by the Contractor from
insurance, sureties, Subcontractors, suppliers, or others.


§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.


§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner in
writing of the specific nature of the contemplated transaction, including the
identity of the related party and the anticipated cost to be incurred, before
any such transaction is consummated or cost incurred. If the Owner, after such
written notification, authorizes the proposed transaction, then the cost
incurred shall be included as a cost to be reimbursed, and the Contractor shall
procure the Work, equipment, goods


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
10

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





or service from the related party, as a Subcontractor, according to the terms of
Article 10. If the Owner fails to authorize the transaction, in writing, the
Contractor shall procure the Work, equipment, goods or service from some person
or entity other than a related party according to the terms of Article 10.


ARTICLE 8   COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:
.1
Salaries and other compensation of the Contractor’s personnel stationed at the
Contractor’s principal office or offices other than the site office, except as
specifically provided in Section 7.2. or as may be expressly provided in Article
15;

.2
Expenses of the Contractor’s principal office and offices other than the site
office;

.3
Overhead and general expenses, except as may be expressly included in Article 7;

.4
The Contractor’s capital expenses, including interest on the Contractor’s
capital employed for the Work;

.5
Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;

.6
Any cost not specifically and expressly described in Article 7;

.7
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded;

.8
Any cost that is counted more than once (e.g., an item that is part of the
General Condition Items may not also be counted as part of the other Cost of
Work);

.9
Amounts required to be paid by Contractor for federal, state or local income or
franchise taxes;

.10
Unless otherwise agreed by Owner in writing, any acceleration costs, including
any and all overtime wages, arising as a result of delay in carrying out the
Work caused by Contractor or its Subcontractors of any tier;

.11
Any costs or expenses in connection with any indemnity provided by Contractor
pursuant to the Contract Documents;

.12
Costs associated with Contractor’s failure to obtain any and all applicable
permits for which Contractor is responsible in a timely manner, as more fully
described in the General Conditions; and

.13
The costs incurred by Contractor resulting from the failure of Contractor or its
Subcontractors to coordinate their work with the work of Owner and its
contractors, if any, or otherwise to fail to comply with written directives of
Owner not in conflict with the Schedule.



ARTICLE 9   DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained.


§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 10   SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. For each trade, Contractor shall obtain at least three (3)
bids from Subcontractors and from suppliers of materials or equipment fabricated
especially for the Work and shall deliver such bids to the Architect. The Owner
shall then determine, with the advice of the Contractor and the Architect, which
bids will be accepted. The Contractor shall not be required to contract with
anyone to whom the Contractor has reasonable objection.


§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
11

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





the person or entity recommended to the Owner by the Contractor and the amount
of the subcontract or other agreement actually signed with the person or entity
designated by the Owner.


§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.


ARTICLE 11   ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. Owner agrees that the lump
sum amounts, rates, multipliers and other fixed percentages and amounts to which
it has agreed in writing that Contractor may charge as a Cost of the Work are
subject to Owner’s audit rights only for Owner to confirm that such rates,
quantities, hours, multipliers, percentages or amounts have been charged by
Contractor in accordance with this Agreement, and that the composition of such
rates, multipliers, percentages or amounts are not subject to audit by the
Owner. The Contractor shall preserve these records for a period of three years
after final payment, or for such longer period as may be required by law.


ARTICLE 12   PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon monthly Applications for Payment submitted to the Architect,
Project Manager and Owner by the Contractor, including any supporting
documentation reasonably required by Owner and Certificates for Payment issued
by the Architect, the Owner shall make progress payments on account of the
Contract Sum to the Contractor as provided below and elsewhere in the Contract
Documents.


§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:


«On or before the twentieth (20th) day of the calendar month covered by an
Application for Payment, the Owner (or its representative or Project Manager)
and the Contractor shall meet to review a preliminary draft of the Application
for Payment for such month (hereinafter referred to as a "Pencil Draw") prepared
by the Contractor, which Pencil Draw shall be consistent with the requirements
of the Contract Documents. The Contractor shall promptly revise the Pencil Draw
in accordance with any objection or recommendation of the Owner that is
consistent with the requirements of the Contract Documents. On or before the
twenty-first (21st) day of such calendar month covered by an Application for
Payment (or, if such day is not a business day, then the next succeeding
business day), the Contractor and Owner shall walk the job to determine whether
modification to the Pencil Draw should be made. A final Pencil Draw shall then
be submitted by the Contractor to the Owner as the Application for Payment for
such month, which is due by the first (1st) day of the month immediately
following the month in which the Pencil Draw was first submitted. »


§ 12.1.3 Provided that a complete Application for Payment is received by the
Architect and the Owner, not later than the1st day of a month, the Owner shall
make payment of the certified amount to the Contractor not later than the1st day
of the following month. If an Application for Payment is received by the
Architect after the application date fixed above, payment shall be made by the
Owner not later than thirty (30) days after the Owner receives the Application
for Payment, or such lesser time as is required by Arizona law.
(Federal, state or local laws may require payment within a certain period of
time.)


§ 12.1.4 With each Application for Payment, the Contractor shall submit any
evidence reasonably required by the Owner or Architect to demonstrate that cash
disbursements already made by the Contractor on account of the Cost of the Work
equal or exceed (1) progress payments already received by the Contractor; less
(2) that portion of those payments attributable to the Contractor’s Fee; plus
(3) payrolls for the period covered by the present Application for Payment.
Further, with each Application for Payment, Contractor shall certify to Owner
that except for claims


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
12

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





previously submitted in writing, as of the date of each Application for Payment,
Contractor has no claims for an increase in the Guaranteed Maximum Price.


§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor’s Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the Owner
and Architect may require. This schedule, unless objected to by the Owner or
Architect, shall be used as a basis for reviewing the Contractor’s Applications
for Payment.


§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work. The Contractor shall ensure that each
Application for Payment is accompanied by the following items: (a) certification
by the Contractor that the Work for which payment is being sought has been
completed in accordance with the Contract Documents and all applicable permits;
(b) a conditional waiver and release of lien upon progress payment that complies
with the Arizona statutory waiver form, ARS § 33-1008, for the Contractor, each
Subcontractor and each Sub-Subcontractor for which payment is being sought in
the total amount of the progress payment being requested; (c) an unconditional
waiver and release of lien upon progress payment that complies with the Arizona
statutory waiver form, ARS § 33-1008 for the Contractor with respect to all Work
previously billed and paid through the preceding Application for Payment; (d) an
unconditional waiver and release of lien upon progress payment that complies
with the Arizona statutory waiver form, ARS § 33-1008, for each Subcontractor
and Sub-Subcontractor with respect to all Work previously billed and paid
through the preceding Application for Payment; and (e) a log of all Change
Orders and other Modifications issued through the date of the Application for
Payment.


§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
.1
Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values, less retainage of ten
percent (10%). Pending final determination of cost to the Owner of changes in
the Work, amounts not in dispute shall be included as provided in Section 7.3.9
of the General Conditions;

.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing, less retainage of five
percent (5%);

.3
Add the Contractor’s Fee, less retainage of «zero » percent ( « 0 » %).The
Contractor’s Fee shall be computed upon the Cost of the Work at the rate stated
in Section 5.1.1 or, if the Contractor’s Fee is stated as a fixed sum in that
Section, shall be an amount that bears the same ratio to that fixed-sum fee as
the Cost of the Work bears to a reasonable estimate of the probable Cost of the
Work upon its completion;

    
.4
Subtract the aggregate of previous payments made by the Owner;

.5
Subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner’s auditors in such
documentation; and

.6
Subtract amounts, if any, for which the Architect (or Owner) has withheld or
nullified a Certificate for Payment as provided in Section 9.5 of the General
Conditions and as allowed by the Arizona Prompt Pay Act, § 32-1129.01 et seq.,
if applicable.



§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements. At Substantial Completion all
retainage shall be released to Contractor less fifty percent (50%) of such
retainage.


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
13

4260618v7 / 500209.0005

--------------------------------------------------------------------------------







§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections; or that the Architect has made examinations to ascertain
how or for what purposes the Contractor has used amounts previously paid on
account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner’s auditors acting in the
sole interest of the Owner.


§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor within thirty (30) days or
such lesser time as is required by Arizona law.
.1
the Contractor has fully performed the Contract (including all Punch List work)
except for the Contractor’s responsibility to correct Work as provided in
Section 12.2.2 of the General Conditions, and to satisfy other requirements, if
any, which extend beyond final payment;

.2
the Contractor has submitted a final accounting for the Cost of the Work and a
final Application for Payment;

.3
a final Certificate for Payment has been issued by the Architect;

.4
a Temporary Certificate of Occupancy has been issued by the appropriate
governmental agencies or all governmental sign-offs for Work; and

.5
a Conditional Waiver and Release of Lien Upon Final Payment has been issued by
Contractor and all of its Subcontractors, materialmen, vendors and suppliers of
all tiers.



Owner shall have no obligation to make final payment of the Contract Sum until
Contractor has property served and recorded a Notice of Completion of all of the
Work pursuant to applicable Arizona law.


§ 12.2.2 As a condition to Owner's obligation to pay Contractor the Final
Payment, (a) final building inspections shall have been completed and sign-offs
on building permits by the appropriate governmental agency shall have been
delivered by Contractor to Owner, Architect and Project Manager, (b) the Project
shall have been completed in accordance with the Contract Documents; (c)
Contractor must have delivered to Owner and Project Manager a final certificate
certifying Substantial Completion of the Project in accordance with the Contract
Documents; and (d) as-built plans for the entire Project shall have been
delivered to Owner in PDF and hard copy formats.


§ 12.2.3 If the Owner’s auditors report the Cost of the Work as substantiated by
the Contractor’s final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation of the disputed amount without
seeking an initial decision pursuant to Section 15.2 of A201–2007. A request for
mediation shall be made by the Contractor within 30 days after the Contractor’s
receipt of a copy of the Architect’s final Certificate for Payment. Failure to
request mediation within this 30-day period shall result in the substantiated
amount reported by the Owner’s auditors becoming binding on the Contractor.
Pending a final resolution of the disputed amount, the Owner shall pay the
Contractor the amount certified in the Architect’s final Certificate for
Payment.


§ 12.2.4 The Owner’s final payment to the Contractor shall be made no later than
thirty (30) days after the issuance of the Architect’s final Certificate for
Payment and satisfaction of all other requirements under Sections 12.2.1 and
12.2.2.


« »


§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.


ARTICLE 13   DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201–2007, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker.


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
14

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





(If the parties mutually agree, insert the name, address and other contact
information of the Initial Decision Maker, if other than the Architect.)


« »
« »
« »
« »


§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201–2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)




[ X ]    Arbitration pursuant to Section 15.4 of AIA Document A201-2007


[ ]    Litigation in a court of competent jurisdiction


[ ]    Other (specify)




« »


ARTICLE 14   TERMINATION OR SUSPENSION
§ 14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201–2007.


§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201–2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201–2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:
.1
Take the Cost of the Work incurred by the Contractor to the date of termination;

.2
Add the Contractor’s Fee computed upon the Cost of the Work to the date of
termination at the rate stated in Section 5.1.1 or, if the Contractor’s Fee is
stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

.3
Subtract the aggregate of previous payments made by the Owner.



§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.


§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201–2007; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201–2007,
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Sections 5.1.1 and Section 6.4 of this Agreement.


ARTICLE 15   MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201–2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
15

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)


« » % « »


§ 15.3 The Owner’s representative:
(Name, address and other information)


Gary Ghio
G2 Facilities Management Consulting




Telephone:858-449-2301
Email:gary@gsquaredfmc.com


Unless and until Owner notifies Contractor to the contrary or otherwise provides
Contractor with different instructions, Gary Ghio is hereby designated by Owner
as its authorized representative to make decisions for, and receive information
on behalf of, Owner in connection with the Work, provided, however, all written
notices required to Owner under the Contract Documents shall also be given to
Owner at its address on Page 1 of this Agreement and to the following: Dexcom,
6340 Sequence Drive, San Diego, CA 92121, Attn: Timothy F. O’Brien, Director
Legal Affairs. In addition, all submissions or notices made by Contractor to the
Architect shall simultaneously be made to Owner’s representative.


§ 15.4 The Contractor’s representative:
(Name, address and other information)


Kevin E. Devlin, Project Executive
Skanska USA Building Inc.
4742 N. 24th Street, Suite 165
Phoenix, AZ 85016
Mobile: 1 787 466 8204
Kevin.Devlin@skanska.com
« »


§ 15.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.


§ 15.6 Other provisions.


§ 15.6.1 Contractor covenants that all the Work shall be done in a good and
workmanlike manner and that all materials furnished and used in connection
therewith shall be new and meet the criteria provided in the Contract Documents.
Contractor shall cause all materials and other parts of the Work to be readily
available as and when required or needed for or in connection with the
construction of the Project.


§ 15.6.2 In performing its obligations under this Agreement, the Contractor
shall be deemed an independent contractor and not an agent or employee of the
Owner.


§ 15.6.3 Contractor agrees to make such revisions to this Agreement as may be
reasonably required by Owner’s construction lender, if any, and Contractor
agrees to comply with customary requirements of construction and permanent
lenders which may be reasonably imposed as a condition to payments due under
this Agreement. Contractor further agrees to execute a mutually agreed upon
consent of the Owner’s assignment of this Agreement to Owner’s lender within ten
(10) days following a request therefor on such form as the lender may reasonably
require.


§ 15.6.4 If any term, covenant or condition of the Contract Documents, or the
application thereof to any persons or circumstance shall to any extent be
invalid or unenforceable, then the remainder of the Contract Documents or the
application of the term, covenant or condition to persons or circumstances other
than those as to which it is held


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
16

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





invalid or unenforceable shall not be affected thereby, and each term, covenant
and condition of the Contract Documents shall be valid and enforceable to the
fullest extent permitted by law.


§ 15.6.5 Owner may designate from time to time by written notice to Contractor
one or more Owner’s representatives or other parties to deal with Contractor on
matters pertaining to administration of the provisions of the Contract
Documents. However, only those signatories designated in writing by Owner shall
have the authority to approve Change Orders increasing or decreasing the
Guaranteed Maximum Price or extending the Contract Time.


§ 15.6.6 The parties agree and declare that Contractor and Owner are separate
and independent entities and that Contractor has full responsibility for
performance of Work and direction of the work force, subject to and under the
duty of Contractor to cooperate with Owner and other contractors. Contractor
recognizes that in the performance of its Work it will be required to work side
by side with other contractors and representatives of Owner on the job site.
Owner, Contractor and /or other contractors may or may not be signatory to
collective bargaining agreements of the various labor organizations. Contractor
agrees that should there be picketing or a threat of picketing by any labor
organization at or near the site, (i) Contractor shall immediately notify Owner
in writing of such circumstances and (ii) Owner may establish or require
Contractor to establish a reserve gate system and may require Contractor’s and
Owner’s employees, suppliers and subcontractors to use one or more designated
gates. In that event, it shall be the affirmative obligation of Contractor as a
material consideration of this Agreement to ensure that its employees, suppliers
and Subcontractors use only the gate(s) or other entry way(s) so designated.
Notwithstanding the establishment or non-establishment of a reserve gate system,
it shall be the continuing obligation of Contractor (and its Subcontractors) to
properly staff the job with qualified and skilled workmen and employees without
interruption or delay and without any increase to the Guaranteed Maximum Price.
Contractor agrees to cooperate fully and promptly with Owner and its
representatives and attorneys with respect to any labor dispute that should
arise on the site, including but not limited to the giving of testimony and
evidence to the agent or judge of the National Labor Relations Board or in
connection with proceedings in State or Federal court. Contractor agrees to
undertake or cause to be undertaken in a prompt and expeditious manner, all
action involved to resolve and/or minimize the consequences of any labor dispute
that should arise on the site. Contractor hereby warrants that it is not now nor
will Contractor be delinquent in the payment or reporting to any labor
management benefit trust fund and further warrants that Contractor is not now
nor will Contractor appear on any delinquency list published by any labor
management benefit trust fund. Contractor indemnifies, defends and holds Owner
entirely harmless from and against all costs, claims, liabilities, damages,
delays, losses and expenses (including attorneys’ fees and costs) arising
directly or indirectly from Contractor’s failure to comply with the provisions
of this Section 15.6.6.


§ 15.6.7 The Contractor and Owner entered into that certain Nondisclosure
Agreement dated as of November 19, 2015 (“NDA”) in order to protect certain
confidential information of Owner, as further set forth in the NDA. Contractor
and Owner hereby incorporate the terms, provisions and obligations of the NDA in
this Agreement.


ARTICLE 16   ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.


§ 16.1.1 The Agreement is this executed AIA Document A102–2007, Standard Form of
Agreement Between Owner and Contractor.


§ 16.1.2 The General Conditions (as modified) are attached hereto as Exhibit C.


§ 16.1.3 The Supplementary and other Conditions of the Contract:


Document
 
Title
 
Date
 
Pages
 
 
 
 
 
 
 



§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
«See list of Exhibits at 16.1.7.2. »




AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
17

4260618v7 / 500209.0005

--------------------------------------------------------------------------------





Section
 
Title
 
Date
 
Pages
 
 
 
 
 
 
 



§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
« See list of Exhibits at 16.1.7.2. »


Number
 
Title
 
Date
 
 
 
 
 



§ 16.1.6 The Addenda, if any:


Number
 
Date
 
Pages
 
 
 
 
 



Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.


§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:
.1
AIA Document E201™–2007, Digital Data Protocol Exhibit, if completed by the
parties, or the following:



« »


.2
Other documents, if any, listed below:



Exhibit A – Approval Letter
Exhibit B Clarifications and Assumptions to GMP
Exhibit C – Lump Sum General Conditions & Schedule of Billable Rates
Exhibit D – Drawings
Exhibit E – Specifications
Exhibit F – CCIP Insurance Exhibit




ARTICLE 17   INSURANCE AND BONDS
 
§ 17.1.1 Contractor Controlled Insurance Program. Contractor will satisfy the
requirements of Section 11.1.1 of the General Conditions through a project
specific Contractor Controlled Insurance Program (“CCIP”) as described in
Exhibit F, which will afford similar coverage for the Subcontractors, in the
minimum coverage amounts set forth below in this Article 17, with insurance
written on an occurrence basis purchased from and maintained in a company or
companies which have a Best’s Rating of “A/VIII” or above and which are lawfully
authorized to do business in the State of Arizona. The program will be
administered through the Contractor and will be billed at the value set forth in
the A102 Agreement, and will be included on all change orders though Final
Completion. The Contractor is responsible for all deductibles. The CCIP will
include coverage for completed operations through the statute of repose for the
State of Arizona. The Owner, Contractor and all tiers of Subcontractors that
enter the Project site are expected to be covered, except structural demolition
and abatement Subcontractors, if there are any. Any instances where work is
contracted by the Owner directly (other than with Contractor) or with separate
contractors are not covered by the CCIP. The Owner is required to obtain
insurance from those parties, if any.


No cost saving have been guaranteed to Owner by Contractor and Contractor is not
responsible for deducts in regard to any accounting for the CCIP.


§ 17.1.1.1 Workers’ Compensation
Coverage A. Statutory Benefits
Coverage B. Employers Liability


AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
18

4260618v7 / 500209.0005

--------------------------------------------------------------------------------







Bodily injury by accident:             $2,000,000 each accident
Bodily injury by disease:                 $2,000,000 policy limit
Bodily injury by disease:                $2,000,000 each employee


§ 17.1.1.2 Commercial General Liability
Commercial General Liability coverage (equivalent in coverage to ISO Form CG 00
01 with an edition date of at least 11/88) of not less than:


Each Occurrence Limit:                        $2,000,000
Personal Advertising Injury Limit:                    $2,000,000
Products/Completed Operations Aggregate Limit:            $4,000,000
General Aggregate Limit (other than Products/Completed Operations    $4,000,000


§ 17.1.1.3 Excess Liability Umbrella
Excess Liability or Umbrella coverage of not less than and including all above
liability policies in the underlying.


Each Occurrence                            $25,000,000
General Aggregate                        $25,000,000


ALL OF 17.1 SUBJECT TO SKANSKA RISK MANAGEMENT REVIEW
§ 17.2 INSURANCE REQUIRED OF THE OWNER
The Owner shall purchase and maintain liability insurance, including waivers of
subrogation, as set forth in Sections 11.2 of the General Conditions.
This Agreement entered into as of the day and year first written above.




 
 
 
THE OWNER 
DexCom, Inc. 
a Delaware corporation


s/ Thomas Mead


By: Thomas Mead
Its: Controller
Date: May 22, 2017
 
THE CONTRACTOR 
Skanska USA Building Inc.




s/ Ross A. Vroman


By: Ross A. Vroman
Its: Area General Manager, EVP
Date: May 23, 2017
 
 
 





AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 13:15:24 on 01/04/2016 under Order No.3294902806_1 which expires on
12/13/2016, and is not for resale.
User Notes:     (842216248) 
4260618v7 / 500209.0005
19

4260618v7 / 500209.0005
 




EXHIBIT A
EXAMPLE APPROVAL LETTER
 


 
 
 
 
May 16, 2016
 
AWARD APPROVAL LETTER NO. 014

DexCom
6340 Sequence Drive
San Diego, CA 92121     m
 
 
 
 
 
 
Attention:
 
Gary Ghio
 
 
Project:
 
DexCom Phoenix – Phase One
 
 
Phoenix, AZ
 
 
 
 
Subject:
 
Subcontractor /Vendor Award Recommendation
 
 
Bid Package No.:
 
4415014-012
 
 
Trade:
 
Fire Sprinkler System
 
 
Subcontractor:
 
Fire Protection Systems
 
 
Award Amount:
 
$832,500

In accordance with the Agreement, we submit as follows our Bid Package Report
and Award recommendation for the above Subcontract. We have included the final
bid leveling sheet detailing the costs proposals provided. The award to Fire PS
was based on the price, availability and schedule to complete the Fire Sprinkler
scope items.
Note, as directed by DexCom, this Approval Letter includes the design and
installation of the sprinkler system. If the supply of materials and install is
wanted at a later date, an official AL will need to be signed.
Attached is the bid leveling sheet and proposals issued previously on January
08th, 2016 from the fire sprinkler bidders for your reference. Fire alarm,
wiring of equipment, permits have been excluded. Also excluded are sprinklers
under the equipment platform. Proposals are based off of the 10/22/15 drawings
and specifications.
 
1.0
Bid Submission Results and Analysis:

 
 
 
 
Vendor:
 
Firetrol Protection Systems
Fire PS
 


$832,500


Olympic
 


$880,028


Aero
 


$954,650


American
 


$968,200



2.0
Pricing Details:

 




--------------------------------------------------------------------------------




 
a)
Included/Excluded in the amount of this award is ALLOWANCE/Alternates:



 
1.
EXCLUDED ALLOWANCE – Fire/Jockey Pumps/Control Panel $205,000
 

 
2.
EXCLUDED ALLOWANCE – Sprinkler System under Equipment Platform per Fire Marshall
$140,000
 

 
3.
EXCLUDED Alternate – Nitrogen Gen System $49,385 plus Skanska’s Markups
 

 
4.
EXCLUDED Alternate – Credit to not remove the underground ductile pipe noted on
FP-101A and cap riser with blindflange at riser stub up. ($17,000)
 

 
 
 
 
 
 
 
 
Exhibit A
 
Page 1





b)    Recommended amount of this award. (Please refer to attached Bid Leveling
Documentation for additional breakdown.)
As directed by DexCom, the price below only includes the design costs associated
to the fire sprinkler system.
 
 
 
 
 
 
 
 
 
Fire PS (Design Only)
 
 
 
 
 
    $
45,000
 
CCIP
 
 
1.88
%
 
 
    $
846.00
 
Subguard
 
 
0.90
%
 
 
    $
405.00
 
Builders Risk
 
 
1.25
%
 
 
    $
563.00
 
Skanska - Fee
 
 
3.25
%
 
 
    $
1,521.00
 
TAX
 
 
 
 
 
 
EXCLUDED
 
 
 
 
    Total:


 
 
    $
48,335.00
 

As issued previously, the complete system for the fire sprinkler system for
design, supply and install is as follows:




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
Fire PS
 
 
 
 
 
    $
832,500
 
CCIP
 
 
1.88
%
 
 
    $
15,651.00
 
Subguard
 
 
0.90
%
 
 
    $
7,493.00
 
Builders Risk
 
 
1.25
%
 
 
    $
10,406.00
 
Skanska - Fee
 
 
3.25
%
 
 
    $
28,147.00
 
TAX
 
 
 
 
 
 
EXCLUDED
 
 
 
 
    Total:


 
 
    $
894,197.00
 

**Note: Taxes have been excluded from this AL. A specific AL for taxes will be
issued if taxes are ever to be included.
 
3.0
Alternates. The Award Recommendation amount includes the following alternates
(as noted above):



 
☒
The Award Recommendation amount does not incorporate any alternates

 
OR

 
☐
The Award Recommendation amount includes the following alternates/allowances:

 
5.
EXCLUDED ALLOWANCE – Fire/Jockey Pumps/Control Panel $205,000

We have evaluated the Sub-contractors proposal, and have determined that the
Sub-contractor has included the full scope of work. Any deviations from the
original drawings, specifications, bid package documents or subcontract
documents are clearly delineated in the revised scope of work which shall become
part of the subcontract documents. The following documents shall be incorporated
into the subcontract documents:
 
 
 
 
 
 
 
 
 
A
 
CM’s standard form of subcontract agreement with no changes
 
 
B
 
CM’s project schedule dated
 
N/A
 
 
C
 
Site Logistics Plan dated
 
N/A
 
 
D
 
Issue for      Construction        
 
specifications dated                10/22/2015         
 
 
E
 
Pre-Bid Meeting Minutes dated
 
  Dec. 2015
 
 
F
 
Meeting minutes from Scope review meeting dated                    
  N/A                    
 
 
G
 
Bid Addendum (a) No(s).
  2                                         Dated          
                            
 
 
H
 
Other items as appropriate

Exhibit A - Approval Letter - Fire Sprinkler System 2
4.0
Schedule. We have reviewed the subcontractor’s proposal, and proposed execution
of the scope, and confirm that the subcontractor will work to the Project
Schedule as defined in the Contract Documents. Please note key schedule
dates/durations:

 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
Exhibit A
 
Page 2





 
5.0
M/WBE Participation.

We hereby recommend that the award of this sub-contract is made to Fire PS for
the purchase order price of:
 
The recommended Contractor is not a M/WBE and has submitted a M/WBE utilization
plan, which lists     0%         Dollars ($    0      ) of M/WBE participation.

  Forty Eight Thousand Three Hundred Thirty
Five                                                                  $48,335.00
            Dollars                        
In making this recommendation, we have carried out certain checks and procedures
to satisfy ourselves as to the present capability of (Firetrol) to perform the
sub-contract work; details of these are given on the attached Bid Recording
Sheet.
If you are in agreement with the above recommendation, please sign where
indicated below and return one signed copy of this letter authorizing us to
award the subcontract. Upon receipt of this signed approval letter we will
incorporate the committed sub-contract price and pending items into our next
Anticipated Cost Report.
 
 
 
 
Sincerely,
 
 
 
 
DexCom
 
Todd Kadjan
 
Approved By:                                                  
Project Manager
 
 
 
 
 
 
Date:                                                                 
 



Cc:
Kevin Devlin, Skanska USA Building

 
Ian Miles, Aligned Energy

 




--------------------------------------------------------------------------------




Exhibit A - Approval Letter - Fire Sprinkler System 3
 
 
 
 
 
 
 
 
Exhibit A
 
Page 3



EXHIBIT B
CLARIFICATIONS AND ASSUMPTIONS TO GMP
 


Exhibit B
GMP Assumptions & Clarifications
- N/A – to be issued when GMP is established
 
 
 
 
 
 
 
 
 
Exhibit B
 
Page 1



EXHIBIT C
LUMP SUM GENERAL CONDITIONS & SCHEDULE OF BILLABLE RATES
 


EXHIBIT “C”
SCHEDULE OF BILLABLE RATES
 




--------------------------------------------------------------------------------




 
 
 
 
 
Project Executive
 
 
$
 
135/hr
 
 
 
Projects Manager
 
 
$
 
100/hr
 
 
 
Superintendent
 
 
$
 
125/hr
 
 
 
Preconstruction Director
 
 
$
 
100/hr
 
 
 
MEP Coordinator
 
 
$
 
135/hr
 
 
 
Mechanical Estimator
 
 
$
 
100/hr
 
 
 
C/S/A Estimator
 
 
$
 
100/hr
 
 
 
Electrical Estimator
 
 
$
 
100/hr
 
 
 
Accounting
 
 
$
 
70/hr
 
 
 
Director of Accounting
 
 
$
 
80/hr
 
 
 

 
 
 
 
 
 
Alternates, Unit Prices, and Labor Rates
(05/2009 ed. Rev. 1)
 
Page 1 of 1
 
 

 




--------------------------------------------------------------------------------




g396725cm-6.jpg [g396725cm-6.jpg]




--------------------------------------------------------------------------------




g396725cm-6nn.jpg [g396725cm-6nn.jpg]




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Exhibit C
 
Page 2





 
 
 
 
 
 
 
 
Exhibit C
 
Page 3



EXHIBIT D
DRAWINGS
 


Exhibit D – Drawings
N/A – Drawing List to be issued when GMP is established.
 
 
 
 
 
 
 
 
Exhibit D
 
Page 1



EXHIBIT E
SPECIFICATIONS
 


Exhibit E – Specifications
N/A – no final specifications have been issued on the project to date.
 
 
 
 
 
 
 
 
Exhibit E
 
Page 1



EXHIBIT F
CCIP INSURANCE EXHIBIT
F O R M S
 
 
Forward the completed Enrollment Application to the Aon administrator identified
at the bottom of page 2 of this form. The administrator prior to the start of
your work on-site must receive this form.

EXHIBIT 1 – Sample Enrolled Off-Site Certificate of Insurance




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACORD©                                 CERTIFICATE OF INSURANCE
 
 
 
ISSUE DATE: CURRENT DATE
 
PRODUCER
Insurance Agent’s Name
And Address
 
 
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND. EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW
 
TELEPHONE #
 
COMPANIES AFFORDING COVERAGE
INSURED
 
COMPANY A LETTER
 
INSURANCE CARRIER
Subcontractor’s Name and Address
 
COMPANY B LETTER
 
 
Sample Certificate for Enrolled Parties
 
COMPANY c LETTER
 
 
Required Insurance
 
COMPANY D LETTER
 
 
COVERAGES
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
CO
LTR
 
TYPE OF
INSURANCE
 
POLICY NO.
 
POLICY EFF. DATE
MM/DD/YY
 
POLICY EXP. DATE
MM/DD/YY
 
ALL LIMITS
 
A
 
GENERAL LIABILITY
☒ COMMERCIAL GEN. LIABILITY
☐ CLAIMS MADE ☒ OCCUR.
☐OWNER’S & CONTRACTOR’S
PROT.
☒ PER PROJECT AGGREGATE          ENDORSEMENT
 
 
Policy Number  
 
 
 
 
 
GENERAL AGGREGATE PRODUCTS-COMP/OPS AGGREGATE PERSONAL & ADVERTISING INJURY EACH
OCCURRENCE FIRE DAMAGE (Any one fire)
MEDICAL EXPENSE (Any one person)
 
$2,000,000
$2,000,000
$1,000,000
$1,000,000
A
 
AUTOMOBILE LIABILITY
☒ ANY AUTO
☐ALL OWNED AUTOS
☐SCHEDULED AUTOS
☒ HIRED AUTOS
☒ NON-OWNED AUTOS
 
 
Policy Number
 
 
 
 
 
COMBINED SINGLE LIMIT BODILY INJURY (Per person) BODILY INJURY (Per accident)
PROPERTY DAMAGE
 
$1,000,000
A
 
EXCESS LIABILITY
☒ UMBRELLA
☐ OTHER THAN UMBRELLA FORM
 
 
Policy Number
 
 
 
 
 
EACH OCCURRENCE AGGREGATE
 
$5,000,000
$5,000,000
A
 
WORKERS’ COMPENSATION
AND
EMPLOYER’S LIABILITY
 
 
Policy Number
 
 
 
 
 
STATUTORY LIMITS ☒ Florida (Each accident)
(Disease-policy limit)
(Disease-each employee)
 
 
$500,000
$500,000
$500,000





--------------------------------------------------------------------------------




A
 
OTHER: EQUIPMENT FLOATER
 
Policy Number
 
 
 
 
 
Limit equal to Full Coverage of Subcontractor’s owned or rented machinery,
equipment, tools, & temporary structures not designed to become a permanent part
of the Work
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS: RE: Work performed
at the Skanska USA Building ABC Project. Certificate Holders are Additional
Insureds on a Primary and Non-contributing basis on the General Liability (ISO
endorsement CG 20 10-11/85 or its equivalent), Automobile and Excess/Umbrella
Liability Policies. Waiver of Subrogation in favor of Certificate Holders
applies to all policies. GL and WC coverage apply off-site.
CERTIFICATE HOLDER
 
 
 
CANCELLATION
 
 
 
 
 
 
Skanska USA Building Inc., Skanska USA, Inc. Indemnified Parties, any other
parties as required by the Owner contract, Skanska Inc., and their respective
directors, officers, employees and affiliates and ALL ENROLLED PARTIES
c/o Aon Risk Services, Inc.
4 Overlook Point
Lincolnshire, IL 60069
Attention:
 
 
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.
 
 
AUTHORIZED REPRESENTATIVE
By:             (original signature)
ACORD 25-S (3/93)
 
 
 
 
 
 
 
© ACORD CORPORATION 1993
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Skanska USA Building Inc. CCIP Insurance Manual – Exhibit G1
 
 
30                    

 
 
 
 
 
 
 
 
Exhibit F
 
Page 1



F O R M S
EXHIBIT 2 – Sample Excluded On/Off-Site Certificate of Insurance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACORD©                                 CERTIFICATE OF INSURANCE
 
 
 
ISSUE DATE: CURRENT DATE
 
PRODUCER
Insurance Agent’s Name
And Address
 
 
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW
 
TELEPHONE#
 
COMPANIES AFFORDING COVERAGE
INSURED
 
COMPANY A LETTER
 
INSURANCE CARRIER
Name and Address
 
COMPANY B LETTER
 
 
Sample Certificate for Excluded Parties
 
COMPANY c LETTER
 
 
Required Insurance
 
COMPANY D LETTER
 
 
COVERAGES
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.





--------------------------------------------------------------------------------




CO
LTR
 
TYPE OF
INSURANCE
 
POLICY NO.
 
POLICY EFF. DATE
MM/DD/YY
 
POLICY EXP. DATE
MM/DD/YY
 
ALL LIMITS
 
A
 
GENERAL LIABILITY
☒ COMMERCIAL GEN. LIABILITY
☐CLAIMS MADE ☒ OCCUR.
☐OWNER’S & CONTRACTOR’S
PROT.
☒ PER PROJECT AGGREGATE      ENDORSEMENT                
 
 
Policy Number
 
 
 
 
 
GENERAL AGGREGATE PRODUCTS-COMP/OPS AGGREGATE PERSONAL & ADVERTISING INJURY EACH
OCCURRENCE FIRE DAMAGE (Any one fire)
MEDICAL EXPENSE (Any one person)
 
$2,000,000
$2,000,000
$1,000,000
$1,000,000
A
 
AUTOMOBILE LIABILITY
☒ ANY AUTO
☐ALL OWNED AUTOS
☐SCHEDULED AUTOS
☒ HIRED AUTOS
☒ NON-OWNED AUTOS
 
 
Policy Number 
 
 
 
 
 
COMBINED SINGLE LIMIT BODILY INJURY (Per person) BODILY INJURY (Per accident)
PROPERTY DAMAGE
 
$1,000,000
A
 
EXCESS LIABILITY
☒ UMBRELLA
☐ OTHER THAN UMBRELLA FORM
 
 
Policy Number
 
 
 
 
 
EACH OCCURRENCE AGGREGATE
 
$5,000,000
$5,000,000
A
 
WORKERS’ COMPENSATION
AND
EMPLOYER’S LIABILITY
 
 
Policy Number
 
 
 
 
 
STATUTORY LIMITS ☒ Florida (Each accident)
(Disease-policy limit)
(Disease-each employee)
 
 
 
$500,000
$500,000
$500,000
A
 
OTHER: EQUIPMENT FLOATER
 
Policy Number
 
 
 
 
 
Limit equal to Full Coverage of Subcontractor’s owned or rented machinery,
equipment, tools, & temporary structures not designed to become a permanent part
of the Work
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS: RE: Work performed
at the Skanska USA Building ABC Project. Certificate Holders are Additional
Insureds on a Primary and Non-contributing basis on the General Liability (ISO
endorsement CG 20 10-11/85 or its equivalent - attached a copy with this
Certificate of Insurance), Automobile and Excess/Umbrella Liability Policies.
Waiver of Subrogation in favor of Certificate Holders applies to all policies.
ALL COVERAGES LISTED APPLY ON AND OFF-SITE FOR ALL OPERATIONS OF THE INSURED.
 
 
 
 
CANCELLATION
 
 
 
 
 
 
Skanska USA Building Inc., Skanska USA, Inc. Indemnified Parties, any other
parties as required by the Owner contract, Skanska Inc., and their respective
directors, officers, employees and affiliates and ALL ENROLLED PARTIES
c/o Aon Risk Services, Inc.
4 Overlook Point
Lincolnshire, IL 60069
 
 
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.
Attention:
 
AUTHORIZED REPRESENTATIVE
By:             (original signature)
ACORD 25-S (3/93)
 
 
 
 
 
 
 
© ACORD CORPORATION 1993
 
 
 
 
 
 
 
 
 
 
 
 
 
Skanska USA Building Inc. CCIP Insurance Manual – Exhibit G1
 
 
31                    

 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Exhibit F
 
Page 2






 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
AIA® Document A201TM – 2007
General Conditions of the Contract for Construction







for the following PROJECT:
(Name and location or address)
«Tenant Improvements at »
«232 South Dobson Road,
Mesa, AZ 85202 »


THE OWNER:
(Name, legal status and address)
« DexCom, Inc. »
« 6340 Sequence Drive
San Diego, CA 92121
Attn: James Gillard »


THE CONTRACTOR:
(Name, legal status, address and other information)


Skanska USA Building Inc.
4742 N. 24th Street, Suite 165
Phoenix, AZ 85016
Attn: Ross Vroman


THE ARCHITECT:
(Name, legal status and address)
« »« »
« »


TABLE OF ARTICLES


1
GENERAL PROVISIONS



2
OWNER



3
CONTRACTOR



4
ARCHITECT



5
SUBCONTRACTORS



6
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS



7
CHANGES IN THE WORK



8
TIME



9
PAYMENTS AND COMPLETION



10
PROTECTION OF PERSONS AND PROPERTY



11
INSURANCE AND BONDS



12
UNCOVERING AND CORRECTION OF WORK



ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
1






--------------------------------------------------------------------------------








13
MISCELLANEOUS PROVISIONS



14
TERMINATION OR SUSPENSION OF THE CONTRACT



15
CLAIMS AND DISPUTES



AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
2




--------------------------------------------------------------------------------






INDEX
(Topics and numbers in bold are section headings.)




Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5, 10.2.8, 13.4.2, 13.7,
14.1, 15.2
Addenda
1.1.1, 3.11
Additional Costs, Claims for
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Additional Inspections and Testing
9.4.2, 9.8.3, 12.2.1, 13.5
Additional Insured
11.1.4
Additional Time, Claims for
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5
Administration of the Contract
3.1.3, 4.2, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13
Allowances
3.8, 7.3.8
All-risk Insurance
11.3.1, 11.3.1.1
Applications for Payment
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7, 9.10, 11.1.3
Approvals
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10, 4.2.7, 9.3.2, 13.5.1
Arbitration
8.3.1, 11.3.10, 13.1, 15.3.2, 15.4
ARCHITECT
4
Architect, Definition of
4.1.1
Architect, Extent of Authority
2.4, 3.12.7, 4.1, 4.2, 5.2, 6.3, 7.1.2, 7.3.7, 7.4, 9.2, 9.3.1, 9.4, 9.5, 9.6.3,
9.8, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4, 15.1.3,
15.2.1
Architect, Limitations of Authority and Responsibility
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4, 9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
Architect’s Additional Services and Expenses
2.4, 11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
Architect’s Administration of the Contract
3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
Architect’s Approvals
2.4, 3.1.3, 3.5, 3.10.2, 4.2.7
Architect’s Authority to Reject Work
3.5, 4.2.6, 12.1.2, 12.2.1
Architect’s Copyright
1.1.7, 1.5
Architect’s Decisions
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4.1, 9.5, 9.8.4, 9.9.1, 13.5.2, 15.2, 15.3
Architect’s Inspections
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect’s Instructions
3.2.4, 3.3.1, 4.2.6, 4.2.7, 13.5.2
Architect’s Interpretations
4.2.11, 4.2.12
Architect’s Project Representative
4.2.10
Architect’s Relationship with Contractor
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.7.5, 3.9.2,
3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2
Architect’s Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
Architect’s Representations
9.4.2, 9.5.1, 9.10.1
Architect’s Site Visits
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Asbestos
10.3.1
Attorneys’ Fees
3.18.1, 9.10.2, 10.3.3
Award of Separate Contracts
6.1.1, 6.1.2
Award of Subcontracts and Other Contracts for Portions of the Work
5.2
Basic Definitions
1.1
Bidding Requirements
1.1.1, 5.2.1, 11.4.1
Binding Dispute Resolution
9.7, 11.3.9, 11.3.10, 13.1, 15.2.5, 15.2.6.1, 15.3.1, 15.3.2, 15.4.1
Boiler and Machinery Insurance
11.3.2
Bonds, Lien
7.3.7.4, 9.10.2, 9.10.3


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
3




--------------------------------------------------------------------------------




Bonds, Performance, and Payment
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4
Building Permit
3.7.1
Capitalization
1.3
Certificate of Substantial Completion
9.8.3, 9.8.4, 9.8.5
Certificates for Payment
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3,
14.1.1.3, 14.2.4, 15.1.3
Certificates of Inspection, Testing or Approval
13.5.4
Certificates of Insurance
9.10.2, 11.1.3
Change Orders
1.1.1, 2.4, 3.4.2, 3.7.4, 3.8.2.3, 3.11, 3.12.8, 4.2.8, 5.2.3, 7.1.2, 7.1.3,
7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2,
11.3.4, 11.3.9, 12.1.2, 15.1.3
Change Orders, Definition of
7.2.1
CHANGES IN THE WORK
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 8.3.1, 9.3.1.1, 11.3.9
Claims, Definition of
15.1.1
CLAIMS AND DISPUTES
3.2.4, 6.1.1, 6.3, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4
Claims and Timely Assertion of Claims
15.4.1
Claims for Additional Cost
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4
Claims for Additional Time
3.2.4, 3.7.4, 6.1.1, 8.3.2, 10.3.2, 15.1.5
Concealed or Unknown Conditions, Claims for
3.7.4
Claims for Damages
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Claims Subject to Arbitration
15.3.1, 15.4.1
Cleaning Up
3.15, 6.3
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3, 6.2.2, 8.1.2, 8.2.2,
8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1, 15.1.4
Commencement of the Work, Definition of
8.1.2
Communications Facilitating Contract Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2, 13.7,
14.1.2
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Compliance with Laws
1.6, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 10.2.2, 11.1, 11.3, 13.1,
13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
Concealed or Unknown Conditions
3.7.4, 4.2.8, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 6.1.1, 6.1.4
Consent, Written
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.3.1, 13.2, 13.4.2, 15.4.4.2
Consolidation or Joinder
15.4.4
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
7.3.1
Construction Change Directives
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3, 9.3.1.1
Construction Schedules, Contractor’s
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
Continuing Contract Performance
15.1.3
Contract, Definition of
1.1.2
CONTRACT, TERMINATION OR SUSPENSION OF THE
5.4.1.1, 11.3.9, 14
Contract Administration
3.1.3, 4, 9.4, 9.5
Contract Award and Execution, Conditions Relating to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
Contract Documents, Copies Furnished and Use of
1.5.2, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
Contract Sum
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7, 10.3.2,
11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
Contract Sum, Definition of
9.1
Contract Time
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4, 8.1.1, 8.2.1, 8.3.1,
9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2, 15.1.5.1, 15.2.5
Contract Time, Definition of
8.1.1
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
4




--------------------------------------------------------------------------------




Contractor’s Construction Schedules
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Contractor’s Employees
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1
Contractor’s Liability Insurance
11.1
Contractor’s Relationship with Separate Contractors and Owner’s Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
Contractor’s Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.3.1.2, 11.3.7, 11.3.8
Contractor’s Relationship with the Architect
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5, 3.7.4, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7,
9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Contractor’s Representations
3.2.1, 3.2.2, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Contractor’s Responsibility for Those Performing the Work
3.3.2, 3.18, 5.3, 6.1.3, 6.2, 9.5.1, 10.2.8
Contractor’s Review of Contract Documents
3.2
Contractor’s Right to Stop the Work
9.7
Contractor’s Right to Terminate the Contract
14.1, 15.1.6
Contractor’s Submittals
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1, 9.10.2,
9.10.3, 11.1.3, 11.4.2
Contractor’s Superintendent
3.9, 10.2.6
Contractor’s Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.5, 7.3.7, 8.2,
10, 12, 14, 15.1.3
Contractual Liability Insurance
11.1.1.8, 11.2
Coordination and Correlation
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Copies Furnished of Drawings and Specifications
1.5, 2.2.5, 3.11
Copyrights
1.5, 3.17
Correction of Work
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
7.3.7
Costs
2.4, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.7, 7.3.8,
7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Cutting and Patching
3.14, 6.2.5
Damage to Construction of Owner or Separate Contractors
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3, 12.2.4
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4, 11.3.1, 12.2.4
Damages, Claims for
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.3.5, 11.3.7, 14.1.3,
14.2.4, 15.1.6
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
8.1.3
Day, Definition of
8.1.4
Decisions of the Architect
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3, 7.3.7, 7.3.9, 8.1.3,
8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance, Rejection and Correction of
2.3, 2.4, 3.5, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Definitions
1.1, 2.1.1, 3.1.1, 3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 15.1.1, 5.1, 6.1.2,
7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Delays and Extensions of Time
3.2, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4, 14.3.2,
15.1.5, 15.2.5
Disputes
6.3, 7.3.9, 15.1, 15.2
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
3.11
Effective Date of Insurance
8.2.2, 11.1.2
Emergencies
10.4, 14.1.1.2, 15.1.4
Employees, Contractor’s
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3.3, 11.1.1, 11.3.7,
14.1, 14.2.1.1
Equipment, Labor, Materials or
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Execution and Progress of the Work
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5, 3.7.1, 3.10.1, 3.12,
3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2, 9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2,
14.3.1, 15.1.3
Extensions of Time
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4, 9.5.1, 9.7, 10.3.2, 10.4, 14.3, 15.1.5,
15.2.5
Failure of Payment
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Faulty Work
(See Defective or Nonconforming Work)
Final Completion and Final Payment
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5, 12.3, 14.2.4, 14.4.3


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
5




--------------------------------------------------------------------------------




Financial Arrangements, Owner’s
2.2.1, 13.2.2, 14.1.1.4
Fire and Extended Coverage Insurance
11.3.1.1
GENERAL PROVISIONS
1
Governing Law
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3
Identification of Subcontractors and Suppliers
5.2.1
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2, 11.3.7
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Initial Decision
15.2
Initial Decision Maker, Definition of
1.1.8
Initial Decision Maker, Decisions
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Initial Decision Maker, Extent of Authority
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Injury or Damage to Person or Property
10.2.8, 10.4
Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 12.2.1,
13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
Instruments of Service, Definition of
1.1.7
Insurance
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11
Insurance, Boiler and Machinery
11.3.2
Insurance, Contractor’s Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
Insurance, Loss of Use
11.3.3
Insurance, Owner’s Liability
11.2
Insurance, Property
10.2.5, 11.3
Insurance, Stored Materials
9.3.2
INSURANCE AND BONDS
11
Insurance Companies, Consent to Partial Occupancy
9.9.1
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
Interpretations, Written
4.2.11, 4.2.12, 15.1.4
Judgment on Final Award
15.4.2
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Labor Disputes
8.3.1
Laws and Regulations
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1.1, 11.3,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Liens
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
Limitations, Statutes of
12.2.5, 13.7, 15.4.1.1
Limitations of Liability
2.3, 3.2.2, 3.5, 3.12.10, 3.17, 3.18.1, 4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2,
9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 5.2, 5.3, 5.4.1,
6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10,
11.1.3, 11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
Loss of Use Insurance
11.3.3
Material Suppliers
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
Materials, Hazardous
10.2.4, 10.3
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7,
5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4, 14.2.1.1,
14.2.1.2
Means, Methods, Techniques, Sequences and Procedures of Construction
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
Mechanic’s Lien
2.1.2, 15.2.8
Mediation
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3, 15.4.1
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
MISCELLANEOUS PROVISIONS
13


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
6




--------------------------------------------------------------------------------




Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.3.1
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
2.3, 2.4, 3.5, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1
Notice
2.2.1, 2.3, 2.4, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7, 9.10, 10.2.2, 11.1.3,
12.2.2.1, 13.3, 13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
Notice, Written
2.3, 2.4, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7, 9.10, 10.2.2, 10.3, 11.1.3,
11.3.6, 12.2.2.1, 13.3, 14, 15.2.8, 15.4.1
Notice of Claims
3.7.4, 10.2.8, 15.1.2, 15.4
Notice of Testing and Inspections
13.5.1, 13.5.2
Observations, Contractor’s
3.2, 3.7.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.3.1.5
Orders, Written
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1.1
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2,
9.10.3, 10.3.3, 11.2, 11.3, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Owner’s Authority
1.5, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1,
9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2, 12.3, 13.2.2,
14.3, 14.4, 15.2.7
Owner’s Financial Capability
2.2.1, 13.2.2, 14.1.1.4
Owner’s Liability Insurance
11.2
Owner’s Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner’s Right to Carry Out the Work
2.4, 14.2.2
Owner’s Right to Clean Up
6.3
Owner’s Right to Perform Construction and to Award Separate Contracts
6.1
Owner’s Right to Stop the Work
2.3
Owner’s Right to Suspend the Work
14.3
Owner’s Right to Terminate the Contract
14.2
Ownership and Use of Drawings, Specifications and Other Instruments of Service
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11, 3.17, 4.2.12, 5.3
Partial Occupancy or Use
9.6.6, 9.9, 11.3.1.5
Patching, Cutting and
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5, 9.6.3, 9.7, 9.8.5, 9.10.1, 14.2.3, 14.2.4,
14.4.3
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4
Payment, Failure of
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Payment, Final
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 12.3, 13.7, 14.2.4, 14.4.3
Payment Bond, Performance Bond and
7.3.7.4, 9.6.7, 9.10.3, 11.4
Payments, Progress
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 14.2.1.2
PCB
10.3.1
Performance Bond and Payment Bond
7.3.7.4, 9.6.7, 9.10.3, 11.4
Permits, Fees, Notices and Compliance with Laws
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
PERSONS AND PROPERTY, PROTECTION OF
10
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
Progress and Completion
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Progress Payments
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Project, Definition of
1.1.4
Project Representatives
4.2.10


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
7




--------------------------------------------------------------------------------




Property Insurance
10.2.5, 11.3
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1, 10.2.2, 11.1, 11.4,
13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14, 15.2.8, 15.4
Rejection of Work
3.5, 4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
Representations
3.2.1, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1, 5.1.2, 13.2.1
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 5.3, 6.1.3, 6.2, 6.3, 9.5.1, 10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Review of Contract Documents and Field Conditions by Contractor
3.2, 3.12.7, 6.1.3
Review of Contractor’s Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and Samples by Contractor
3.12
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5, 3.7.4, 3.15.2, 4.2.6, 5.3, 5.4, 6.1, 6.3, 7.3.1, 8.3,
9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14, 15.4
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
15.4.1
Safety of Persons and Property
10.2, 10.4
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3, 10.1, 10.2, 10.4
Samples, Definition of
3.12.3
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules, Construction
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 12.1.2
Shop Drawings, Definition of
3.12.1
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Site Visits, Architect’s
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of
1.1.6
Specifications
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
Statute of Limitations
13.7, 15.4.1.1
Stopping the Work
2.3, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4
Subcontractor, Definition of
5.1.1
SUBCONTRACTORS
5
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 14.1, 14.2.1
Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3
Submittal Schedule
3.10.2, 3.12.5, 4.2.7
Subrogation, Waivers of
6.1.1, 11.3.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2, 13.7
Substantial Completion, Definition of
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect
4.1.3
Substitutions of Materials
3.4.2, 3.5, 7.3.8
Sub-subcontractor, Definition of
5.1.2
Subsurface Conditions
3.7.4


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
8




--------------------------------------------------------------------------------




Successors and Assigns
13.2
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3, 7.3.7, 8.2, 8.3.1,
9.4.2, 10, 12, 14, 15.1.3
Surety
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
Suspension by the Owner for Convenience
14.3
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
5.4.1.1, 14
Taxes
3.6, 3.8.2.1, 7.3.7.4
Termination by the Contractor
14.1, 15.1.6
Termination by the Owner for Cause
5.4.1.1, 14.2, 15.1.6
Termination by the Owner for Convenience
14.4
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
TERMINATION OR SUSPENSION OF THE CONTRACT
14
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2, 11.4.1,
12.2.1, 13.5
TIME
8
Time, Delays and Extensions of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7, 10.3.2, 10.4, 14.3.2,
15.1.5, 15.2.5
Time Limits
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 5.2, 5.3, 5.4, 6.2.4,
7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
12.2, 13.5, 13.7, 14, 15.1.2, 15.4
Time Limits on Claims
3.7.4, 10.2.8, 13.7, 15.1.2
Title to Work
9.3.2, 9.3.3
Transmission of Data in Digital Form
1.6
UNCOVERING AND CORRECTION OF WORK
12
Uncovering of Work
12.1
Unforeseen Conditions, Concealed or Unknown
3.7.4, 8.3.1, 10.3
Unit Prices
7.3.3.2, 7.3.4
Use of Documents
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
9.10.5, 13.4.2, 15.1.6
Waiver of Claims by the Owner
9.9.3, 9.10.3, 9.10.4, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
Waiver of Consequential Damages
14.2.4, 15.1.6
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.3.7
Warranty
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7
Weather Delays
15.1.5.2
Work, Definition of
1.1.3
Written Consent
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3,
11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Interpretations
4.2.11, 4.2.12
Written Notice
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3,
11.1.3, 12.2.2, 12.2.4, 13.3, 14, 15.4.1
Written Orders
1.1.1, 2.3, 3.9, 7, 8.2.2, 12.1, 12.2, 13.5.2, 14.3.1, 15.1.2


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
9




--------------------------------------------------------------------------------





ARTICLE 1   GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are enumerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, Conditions
of the Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of the Contract, other
documents listed in the Agreement and Modifications issued after execution of
the Contract. A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or (4)
a written order for a minor change in the Work issued by the Owner or Architect.
Unless specifically enumerated in the Agreement, the Contract Documents do not
include the advertisement or invitation to bid, Instructions to Bidders, sample
forms, other information furnished by the Owner in anticipation of receiving
bids or proposals, the Contractor’s bid or proposal, or portions of Addenda
relating to bidding requirements.


§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. Except as set forth in Section 5.3 and 5.4, below, the Contract may be
amended or modified only by a Modification. The Contract Documents shall not be
construed to create a contractual relationship of any kind (1) between the
Contractor and the Architect or the Architect’s consultants, (2) between the
Owner and a Subcontractor or a Sub-subcontractor, (3) between the Owner and the
Architect or the Architect’s consultants or (4) between any persons or entities
other than the Owner and the Contractor. The Architect shall, however, be
entitled to performance and enforcement of obligations under the Contract
intended to facilitate performance of the Architect’s duties.


§ 1.1.3 THE WORK
The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.


§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.


§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.


§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.


§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.


§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.


§ 1.1.9 THE GUARANTEED MAXIMUM PRICE
The Guaranteed Maximum Price or “GMP” as used herein shall refer to the
Contractor’s Guaranteed Maximum Price as defined in Section 5.2 of the
Agreement. Except for its use in Sections 9.1, 9.4.2 and 14.2.4, the term
“Contract Sum” as used in this A201™–2007, as modified, refers to the Guaranteed
Maximum Price as defined in Section 5.2 of the Agreement.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
10




--------------------------------------------------------------------------------








§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.


§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. Contractor represents that the Subcontractors,
manufacturers and suppliers engaged or to be engaged by Contractor are and will
be familiar with the requirements of the Contract Documents for performance by
them of their obligations.


§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.


§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are (1)
specifically defined, (2) the titles of numbered articles or (3) the titles of
other documents published by the American Institute of Architects.


§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as “all” and “any” and articles such as “the” and “an,” but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.


§ 1.5
OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE
§ 1.5.1 All Drawings, Specifications, and other documents prepared by the
Architect are and shall remain the property of Owner, and Owner shall retain all
common law, statutory and other reserved rights with respect thereto. They shall
not be used by Contractor on any other project without the prior written consent
of Owner, and Contractor shall take such action as may be necessary to prevent
their use on any other project or for additions to the Project outside the scope
of the Work by any Subcontractor, Sub-subcontractor, or material or equipment
supplier. Contractor, Subcontractors, Subsubcontractors, and material and
equipment suppliers are granted a limited license to use and reproduce
applicable portions of the Drawings, Specifications, and other documents
prepared by Architect appropriate to and for use in the execution of their Work
under the Contract Documents. All copies made under this license shall bear the
statutory copyright notice, if any, shown on the originals. Submittals or
distributions necessary to meet official regulatory requirements or for other
purposes relating to completion of the Project are not to be construed as a
publication in derogation of the Owner's copyright or other reserved rights.


§ 1.5.2 Contractor acknowledges that it has taken measures reasonably necessary
to verify and ascertain the nature and location of the Work, and that it has
investigated and satisfied itself as to all general and local conditions that
may affect the Work or its cost, including but not limited to: (a) conditions
relating to transportation, handling, storage and disposal of materials and
equipment; (b) availability of labor, power, water and other utilities, and
roads; (c) uncertainties of weather, river stages, and similar physical
characteristics of the site and its surroundings; and (d) character of equipment
and other facilities required relative to the Work, both prior to commencement
of the Work at the site and during the performance of the Work. Contractor
further acknowledges that it has fully satisfied itself as to the nature,
character, quality and quantity of surface conditions, materials or obstacles to
be encountered to the extent that such information is reasonably available from
the local municipality and other public bodies, and from the Contract Documents.


§ 1.5.3 Owner assumes no responsibility for any conclusions or interpretations
made by Contractor based on the information made available by Owner, unless such
information is included in the Contract Documents.


§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents, and such protocols, when
agreed, shall be incorporated into the Contract Documents by amendment.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
11




--------------------------------------------------------------------------------








ARTICLE 2   OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.


§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.


§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to and after commencement of the Work, but not more than once
every three (3) months, the Contractor may request in writing that the Owner
provide reasonable evidence that the Owner has made financial arrangements or
has the financial ability to fulfill the Owner’s obligations under the Contract.
The Owner shall furnish such evidence within fifteen (15) days after written
request thereof from Contractor as a condition precedent to commencement of the
Work. Thereafter, the furnishing of such evidence shall be a condition precedent
to continuation of the Work if the request is made because (1) the Owner fails
to make payments to the Contractor as the Contract Documents require; (2) a
change in the Work materially increases the Contract Sum; or (3) the Contractor
identifies in writing a reasonable concern regarding the Owner’s ability to make
payment when due. The Owner shall furnish such evidence or as a condition
precedent to commencement or continuation of the Work or the portion of the Work
affected by a material change. After the Owner furnishes the evidence, the Owner
shall not materially vary such financial arrangements, if applicable, without
prior notice to the Contractor.


§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under Section
3.7.1, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.


§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work. Owner does not assume
any responsibility whatsoever with respect to the sufficiency or accuracy of
surveys or reports of borings made, or of the logs of test borings, or other
investigations, or of the interpretations made thereof, and there is no warranty
or guaranty, expressed or implied, that the conditions indicated by such
investigations, borings, logs or information are representative of those
existing throughout the Project site, or any part thereof, or the concealed
conditions may be different from those described or may not have been
identified.


§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.


§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.


§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner
may, after giving Contractor written notice and a reasonable opportunity to
cure, but such notice shall only be required for the first such failure as to
any particular issue or obligation, issue a written order to the Contractor to
stop the Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity, except to the extent required by
Section 6.1.3. Owner's exercise of the right described in this Section 2.3 shall
not give rise to any extension of the Contract Time nor shall the Contract Sum
include any sums, costs, or charges directly attributable to Owner's exercise of
this right.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
12




--------------------------------------------------------------------------------








§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and compensation for the Architect’s
additional services made necessary by such default, neglect or failure. If
payments then or thereafter due the Contractor are not sufficient to cover such
amounts, the Contractor shall pay the difference to the Owner, upon receipt of a
written demand accompanied by documentation substantiating the amounts claimed.


§ 2.5 At all times prior to the completion of the Work, Owner, Architect,
Project Manager, Owner's lender(s) (“Lender(s)”), if any, and all of their
employees and agents, subject to Contractor’s reasonable requirements, shall
have the right to have full access and use of the Work site. Owner's right
hereunder shall include, without limitation, making inspections of the Work,
including inspections carried out by Owner's agents (such as without limitation,
Project Manager, Architect, engineers or other professional inspectors),
stationing a Project director, a job supervisor and other personnel employed by
Owner at the Work site, showing the Work to prospective concessionaires,
tenants, lenders and other interested persons, and carrying out the work of
fixturing the improvements comprising the Work for Owner's purposes in using the
completed Work. Such use shall not constitute acceptance of the Work or any part
thereof, or waive any of Owner's rights under the Contract Documents.


§ 2.6 Owner will not be responsible for and will not have control or charge over
construction means, methods, techniques, sequences or procedures, or for safety
precautions and programs in connection with the Work, and Owner will not be
responsible for Contractor's failure to carry out the Work in accordance with
the Contract Documents and applicable laws, rules and regulations. Owner will
not be responsible for or have control or charge over the acts or omissions of
Contractor, Subcontractors, or any of their agents or employees, or any other
person performing any of the Work.


§ 2.7 Owner has the authority to reject the Work which does not conform to the
Contract Documents. Whenever, in its opinion, Owner considers it necessary or
advisable for implementation of the intent of the Contract Documents, Owner will
have the authority to require special inspection or testing of the Work in
accordance with Section 13.5.2 whether or not such Work is then fabricated,
installed or completed. However, neither Owner's authority to act under this
Section 2.7, nor any decision made by Owner in good faith, either to exercise or
not to exercise such authority, shall give rise to any duty or responsibility of
Owner to Contractor, any Subcontractor, any of their agents or employees, or any
other person performing any of the Work.


§ 2.8 In the event Owner reasonably determines that the progress of Work
affecting the critical path of construction is behind the progress anticipated
in the schedule for the Work set forth in the GMP Amendment (the “Schedule”) ,
and Contractor is not entitled to receive an extension of the Contract Time in
accordance with Contract Documents, Contractor shall submit to Owner for its
approval a “Recovery Plan” which will indicate the manner in which Contractor
intends to get the Work back on schedule in accordance with the Schedule. The
cost of preparing the Recovery Plan shall be borne solely by Contractor, and
shall not be the subject of a Change Order or the use of any contingency funds.
In addition, Owner may require Contractor to take such actions as Owner
reasonably deems necessary to expedite progress of the Work in conformance with
the progress anticipated by the Schedule, which actions may include, without
limitation, increasing the number of workmen performing the Work, utilizing
overtime work and requiring additional work shifts. Such action by Owner to
place Contractor back on schedule shall not entitle Contractor to receive any
additional compensation for these activities unless Contractor would be entitled
to receive an extension of Contract Time and Contractor has made such a request,
all in accordance with Section 8.3.1, below.


ARTICLE 3   CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
13




--------------------------------------------------------------------------------




express authority to bind the Contractor with respect to all matters under this
Contract. The term “Contractor” means the Contractor or the Contractor’s
authorized representative.


§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.


§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor, unless the Contract Documents require the Contractor to rely
upon such administration, tests, inspections or approvals.


§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents. Contractor and each Subcontractor
shall evaluate and satisfy themselves as to the conditions and limitations under
which the Work is to be performed, including without limitation, (1) the
location, condition, layout, nature of the Project site and surrounding areas,
(2) generally prevailing climactic conditions, (3) anticipated labor supply and
cost, (4) availability and costs of materials, tools and equipment and (5) other
similar issues. Owner assumes no responsibility or liability for the safety of
the Project site or any improvements located at the Project site. The Owner
shall not be required to make any adjustment in either the Contract Sum or the
Contract Time in connection with any failure by the Contractor or any
Subcontractor to comply with the requirements of this Section 3.2.1. The
Contract Sum includes provisions for all Work that may be performed by
Contractor to overcome patent site and soil conditions and, except as expressly
provided in Section 3.7.4, below, claims for additional compensation or
extension of time because of the Contractor’s failure to familiarize himself
with such conditions will not be allowed.


§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. Contractor shall at once
report to Architect, Project Manager and Owner errors, inconsistencies or
omissions discovered. If Contractor fails to so report such discovered errors,
inconsistencies or omissions, or those that it discovered in the exercise of
reasonable care, it shall be responsible for the cost of correction or, at
Owner’s option, the reduction in value of any defective portion of the Work
thereafter performed. Contractor further acknowledges that it has visited the
site, examined all conditions affecting the Work, is fully familiar with all of
the conditions thereon and affecting the same, and having carefully examined all
Drawings, Specifications, and documents. These obligations are for the purpose
of facilitating coordination and construction by the Contractor and are not for
the purpose of discovering errors, omissions, or inconsistencies in the Contract
Documents; however, the Contractor shall promptly report to the Architect any
errors, inconsistencies or omissions discovered by or made known to the
Contractor as a request for information in such form as the Architect may
require. It is recognized that the Contractor’s review is made in the
Contractor’s capacity as a contractor and not as a licensed design professional,
unless otherwise specifically provided in the Contract Documents.


§ 3.2.3 Except as otherwise provided in the Contract Documents, the Contractor
is not required to ascertain that the Contract Documents are in accordance with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities, but the Contractor shall promptly report to the
Owner, Project Manager and Architect any nonconformity discovered by or made
known to the Contractor as a request for information in such form as the
Architect may require.


§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response to
the Contractor’s notices or requests for information pursuant to Sections 3.2.2
or 3.2.3, the Contractor shall make Claims as provided in Article 15. If the
Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, it shall
pay such costs and damages to the Owner as would have been avoided if the
Contractor had performed such obligations. If the Contractor performs those
obligations, the Contractor shall not be liable to the Owner or Architect for
damages resulting from errors, inconsistencies or omissions in the Contract
Documents, for differences between field measurements or conditions and the
Contract Documents, or for nonconformities of the Contract Documents to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
14




--------------------------------------------------------------------------------








§ 3.2.5 Any ambiguities, missing information, illegible words or numbers or
discrepancies discovered by Contractor shall be promptly submitted to Owner,
Project Manager and Architect for a recommendation before products are ordered
or construction initiated for that portion of the Work. Contractor shall perform
the Work reflecting the correction of such errors, inconsistencies, and
omissions subject to Owner's execution of appropriate Change Orders.
§ 3.2.5.1 Work ordered, fabricated or constructed by Contractor, when the
Contract Documents do not clearly specify in detail the Work to be done or where
the Work conflicts with the Contract Documents without such Change Orders, shall
be corrected by Contractor at its own expense.
§ 3.2.5.2 Recommendations of Architect with regard to such ambiguities or
discrepancies shall not make Architect an arbitrator to establish
responsibilities of Subcontractors to Contractor with regard to such portions of
the Work.


§ 3.2.6 Contractor shall notify Architect, Project Manager and Owner in writing,
of materials, systems, procedures or methods of construction either shown on the
Drawings or specified in the Specifications which Contractor believes are
incorrect or inappropriate for the purposes intended, or for which Contractor
objects to furnishing the warranties required by the Contract Documents.
Architect and Owner will make a determination of such matters in writing,
Contractor shall be responsible for any additional costs resulting from its
failure to so notify Architect, Project Manager and Owner that such materials,
systems, procedures and methods, are incorrect or inappropriate.


§ 3.2.7 Dimensions indicated on the Drawings are required dimensions, regardless
of measurement per given scale. Contractor shall verify at site necessary
levels, measurements, etc., for complete fabrication, assembly and installation,
fitting of equipment, fixtures and the Work. Where dimensions are not indicated
and exact location is not apparent, Contractor shall promptly notify Architect,
Project Manager and Owner's Representative, and Architect shall compute the
required measurements.


§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures (excluding any separate work
performed by a third party under a separate contract directly with Owner). If
the Contractor determines that such means, methods, techniques, sequences or
procedures may not be safe, the Contractor shall give timely written notice to
the Owner and Architect and shall not proceed with that portion of the Work
without further written instructions from the Architect, and the GMP or Contract
Time or both shall be equitably adjusted. If the Contractor is then instructed
to proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any loss or damage arising solely from those
Owner-required means, methods, techniques, sequences or procedures.


The Contractor shall engage workers who are skilled in performing the Work, and
all Work shall be performed with care and skill and in a good workmanlike manner
under the full-time supervision of an approved superintendent. The Contractor
shall be liable for all property damage, including repairs and replacements of
the Work, which proximately result from the breach of this duty. The Contractor
shall advise the Owner:


a)    if a specified product deviates from good construction practices.


b)    If following the Specifications will affect any warranties; or


c)    any objections which the Contractor may have to the Specifications.


§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for, or on behalf
of, the Contractor or any of its Subcontractors.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
15




--------------------------------------------------------------------------------








§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.


§ 3.3.4 In addition to Section 10.2, below, Contractor shall institute and
supervise reasonable precautions to prevent damage, injury or loss to (i) all
employees involved with the Work and other persons who may be affected thereby,
including, without limitation, invitees, licensees, trespassers and persons on
adjacent properties, (ii) all the Work and all materials and equipment to be
incorporated therein, including those in storage on or off site under the care,
custody or control of Contractor or any Subcontractor, (iii) Owner's personal
and real property and other property at the Work site or adjacent thereto,
including without limitation, fixtures, carpets, and other related items, and
(iv) all of Owner's employees, agents and representatives. Contractor shall at
all times take such precautions as may be necessary to shore, brace, secure and
protect the Work and shall protect such parts of the Work and shall provide and
maintain such security, including, without limitation, rules, guards, fences,
lights and signs, as may be necessary or required to comply with this Section
3.3.4. Contractor shall further post necessary danger signs and other warnings
against hazards, promulgate and enforce safety codes, rules and regulations and
notify owners, lessees and users of adjacent property. Contractor shall
particularly ensure and be responsible for compliance with all applicable state
and federal safety laws, ordinances, rules, regulations and lawful orders of all
governmental authorities and other persons or entities having jurisdiction. In
any emergency threatening the Work or adjoining property, Contractor may act
pursuant to Section 10.4. Contractor shall not be responsible for the costs of
such emergency work, unless the emergency was due to Contractor's own fault or
neglect. The Contractor shall inspect all materials delivered to the Project and
shall reject any materials that will not conform with the Contract Documents
when properly installed.


§ 3.3.5 Contractor shall not cause or permit any disruption to the streets and
utilities serving any occupied portion of the Project, the remainder of the
Project, or other properties without Owner's prior consent, which may be
conditioned upon restrictions in the time, place and manner of such disruption.


§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, and temporary water, heat, utilities (including
connections), transportation, and other facilities and services necessary for
proper execution and completion of the Work, whether temporary or permanent and
whether or not incorporated or to be incorporated in the Work.


§ 3.4.2 Contractor may make substitutions only with the consent of the Owner,
after evaluation by the Architect and in accordance with a Change Order or
Construction Change Directive.


§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them.


§ 3.4.4 Where the Contract Documents refer to particular construction means,
methods, techniques, sequences or procedures or indicate or imply that such are
to be used on the Work, such mention is intended only to indicate that the
operations of Contractor shall be such as to produce the quality of work implied
by the operations described, but that the actual determination of whether the
described operations may be safely or suitably employed on the Work shall be the
responsibility of Contractor, who shall notify Architect, Project Manager and
Owner in writing of the actual means, methods, techniques, sequences or
procedures which will be employed on the Work, if these differ from those
mentioned in the Contract Documents. All loss, damage, or liability, or cost of
correcting defective work arising from the employment of any construction means,
methods, techniques, sequences or procedures shall be borne by the Contractor,
notwithstanding that such construction means, methods, techniques, sequences or
procedures are referred to, indicated or implied by the Contract Documents.


§ 3.4.5 Any material specified by reference to the number, symbol, or title of a
specific standard such as that of the American Society for Testing materials
(ASTM), a Product or Commercial Standard, Federal Specification or other similar
standards, shall comply with the requirements of the dated revisions stated in
the Specifications, or where the Specifications contain no revision date, shall
comply with the requirements of the latest revision thereof and any supplement
or amendment thereto, in effect on the date of receipt of bids. The standards
referred to, except as specifically modified in the Specifications, shall have
the same force as if they were printed in full context within the
Specifications.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
16




--------------------------------------------------------------------------------








§ 3.4.6 Contractor shall coordinate all Work of like material in order to
produce harmony of matching finishes, textures, colors, etc., throughout the
various components of the Project.


§ 3.4.7 Where it is required in the Specifications that materials, products,
processes, equipment or the like be installed or applied in accord with
manufacturer's instructions, directions, or specifications or words to this
effect, it shall be construed to mean that said application or installation
shall be in strict accord with current printed instructions furnished by the
manufacturer of the material concerned for use under conditions similar to those
at the job site. Unless otherwise stated, Contractor shall furnish one (1) copy
of instructions to Owner and one (1) copy to Architect.


§ 3.5 WARRANTY
Subject to the provisions of Section 12.2 herein, the Contractor warrants to the
Owner that materials and equipment furnished under the Contract will be of good
quality and new unless the Contract Documents require or permit otherwise. The
Contractor further warrants that the Work will conform to the requirements of
the Contract Documents and will be free from defects, except for those inherent
in the quality of the Work the Contract Documents require or permit. Work,
materials, or equipment not conforming to these requirements shall be defective.
The Contractor’s warranty excludes remedy for damage or defect caused by abuse,
alterations to the Work not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by the Owner, the Contractor shall furnish satisfactory evidence as to
the kind and quality of materials and equipment. Contractor agrees to assign to
Owner at the time of final completion of the Work, any and all manufacturer's
warranties relating to material and labor used in the Work and further agrees to
perform the Work in such a manner so as to preserve any and all such
manufacturer's warranties. Contractor shall furnish seventy-two (72) hour
callback service for the equipment provided by Contractor for a period of one
(1) year after final payment and acceptance of the Work. Provided, however,
Contractor shall provide twenty-four (24) hours emergency call back service for
all pumping systems, emergency generator, electric switch gear, smoke exhaust
fans, chillers and a domestic water heaters.


§ 3.5.2 During the warranty period, Owner shall (i) establish and conduct a
reasonable maintenance and repair program in and around the property; (ii)
comply in all respects with the requirements set forth in the manufacturers’
warranties on all equipment, fixtures and systems; (iii) notify Contractor in
writing within ten (10) business days after Owner has actual knowledge of any
defect or deficiency which Owner believes is covered by Contractor’s warranty;
and (iv) provide to Contractor such reasonable access necessary to inspect the
work during the warranty period and correct or replace any defect covered by
Contractor’s warranty. Contractor shall not be liable for any damages that could
have been prevented but occurred as a result of Owner’s failure to give
Contractor such notice pursuant to this Section.


§ 3.6 TAXES
The Contractor shall pay, as a Cost of the Work, sales, consumer, use and
similar taxes for the Work provided by the Contractor that are legally enacted
when bids are received or negotiations concluded, whether or not yet effective
or merely scheduled to go into effect. The Owner is responsible to provide the
Contractor with all necessary information in order to obtain all reasonable
exemptions or deductions of sales, consumer, use and similar taxes that are
legally available.  In the event taxes were charged by Contractor that are later
determined to be exempt or nontaxable, Contractor will exhaust all commercially
reasonable options to obtain a refund of such taxes from taxing authorities.
Such overpaid taxes charged to the Owner shall be reflected as either a refund
or a reduction of charges on future invoices after such refunds are received by
Contractor.  If the Owner provides the necessary information to the Contractor
or the process to obtain overpaid taxes is after the completion of the Project,
then the Owner will reimburse the Contractor for all reasonable labor and
material expensed to obtain overpaid taxes.


§ 3.7 PERMITS, FEES, NOTICES AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded. Unless otherwise provided in the Contract Documents, the Owner shall
secure and pay for all non-construction-related permits as well as any permits
necessary for the operation of the facility post-completion.


§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders, and
all other requirements of public authorities applicable to performance


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
17




--------------------------------------------------------------------------------




of the Work. If Contractor fails to give such notice, Contractor shall be liable
for and shall indemnify and hold harmless Owner, Project Manager, and their
respective employees, officers, and agents, against any resulting fines,
penalties, liabilities, judgments or damages, including reasonable attorneys'
fees, imposed on or incurred by the parties indemnified hereunder.


§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders or
other requirements of public authorities, the Contractor shall assume
appropriate responsibility for such Work and shall bear the costs attributable
to correction, and shall, in addition to Owner's other remedies, pay all costs
of correction, and reimburse Owner for any diminution in value of the Project
and expenses incurred by Owner as a result of Contractor's actions. Contractor
shall send all notices, make all necessary arrangements, and provide all labor
and materials required to protect and maintain in operation of all public
utilities within the Project site or affected by the Work.


§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or (2)
unknown physical conditions of an unusual nature, that differ materially from
those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
the Contractor shall promptly provide notice to the Owner and the Architect
before conditions are disturbed and in no event later than 21 days after first
observance of the conditions. The Architect will promptly investigate such
conditions and, if the Architect determines that they differ materially and
cause an increase or decrease in the Contractor’s cost of, or time required for,
performance of any part of the Work, will recommend an equitable adjustment in
the Contract Sum, Guaranteed Maximum Price, Contract Time, or any of them. If
the Architect determines that the conditions at the site are not materially
different from those indicated in the Contract Documents and that no change in
the terms of the Contract is justified, the Architect shall promptly notify the
Owner and Contractor in writing, stating the reasons. If either party disputes
the Architect’s determination or recommendation, that party may proceed as
provided in Article 15.


§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum, Guaranteed Maximum Price, and Contract Time arising from the
existence of such remains or features may be made as provided in Article 15.


§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.


§ 3.8.2 Unless otherwise provided in the Contract Documents,
.1
Allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2
Contractor’s and its Subcontractors’ (of every tier), and suppliers’ costs for
unloading and handling at the site, labor, installation costs, overhead, profit
and other expenses contemplated for stated allowance amounts shall be included
in the Contract Sum but not in the allowances; and

.3
Whenever costs are more than or less than allowances, the Contract Sum and
Guaranteed Maximum Price shall be adjusted accordingly by Change Order. The
amount of the Change Order shall reflect (1) the difference between actual costs
and the allowances under Section 3.8.2.1 and (2) changes in Contractor’s costs
under Section 3.8.2.2.



§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness so as not to delay the Work.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
18




--------------------------------------------------------------------------------








§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent approved in
writing by Owner and necessary assistants who shall be in attendance at the
Project site during performance of the Work. Contractor shall notify Owner in
writing of any proposed change in such personnel, including the reason
therefore, prior to making any change. Such personnel shall not be changed
except with the consent of Owner, unless such personnel cease to be in the
employ of Contractor. Ross Vroman and Kevin Devlin of Contractor shall, subject
to change by prior written notice from Contractor to Owner, represent
Contractor, and written communications given to them shall be binding on
Contractor.


§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner, Project Manager and Architect the name
and qualifications of a proposed superintendent. The Owner, Project Manager and
Architect may reply within 14 days to the Contractor in writing stating (1)
whether the Owner, Project Manager or the Architect have reasonable objection to
the proposed superintendent or (2) that the Owner, Project Manager and Architect
requires additional time to review. Failure of the Owner, Project Manager and
Architect to reply within the 14 day period shall constitute notice of no
reasonable objection.


§ 3.9.3 The Contractor shall not employ a proposed superintendent to whom the
Owner, Project Manager or Architect has made reasonable and timely objection.
The Contractor shall not change the superintendent without the Owner’s consent,
which shall not unreasonably be withheld or delayed.


§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after the Agreement is executed by both Owner
and Contractor, shall prepare and submit for the Owner’s, Project Manager’s and
Architect’s information a Contractor’s construction schedule for the Work. The
schedule shall not exceed time limits current under the Contract Documents,
shall be revised at appropriate intervals as required by the conditions of the
Work and Project, shall be related to the entire Project to the extent required
by the Contract Documents, and shall provide for expeditious and practicable
execution of the Work.


§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the submittal schedule for the Architect’s approval.
The Architect’s approval shall not unreasonably be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor’s construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in Contract Sum or extension of Contract Time based on
the time required for review of submittals.


§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.


§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications, Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals. These shall be available to the Owner
and Architect and shall be delivered to the Owner upon completion of the Work as
a record of the Work as constructed. The Contractor shall also maintain all
approved permit drawings and other documents at the site, so as to make them
accessible to inspectors and the Owner at all times that the Work is in
progress. Such documents shall be delivered to the Owner before final payment.


§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.


§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.


§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
19




--------------------------------------------------------------------------------








§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.


§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
and submit for approval to the Architect Shop Drawings, Product Data, Samples
and similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness and in such sequence as to cause
no delay in the Work or in the activities of the Owner or of separate
contractors.


§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed them, and (2) checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.


§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.


§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect’s approval thereof.


§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.


§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering including, but not
limited to, seismic engineering design and/or structural design required as a
result of construction sequences. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications and approvals performed or
provided by such design professionals, provided the Owner and Architect have
specified to the Contractor all performance and design criteria that such
services must satisfy. Pursuant to this Section 3.12.10, the Architect will
review, approve or take other appropriate action on submittals only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents. The Contractor shall not be
responsible for the adequacy of the performance and design criteria specified in
the Contract Documents.


§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
20




--------------------------------------------------------------------------------








§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.


§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.


§ 3.14.3 The Contractor shall locate, protect, and save from injury utilities of
all kinds, either above or below grade, (i) of which Contractor has actual
knowledge, (ii) that are set forth in plans given to, or obtained by, Contractor
or (iii) that are marked by Underground Service Alert, inside or outside of any
structure, found in the areas affected by its work. Contractor shall be
responsible for all damage caused to such utility by the operation of equipment
or delivery of materials or as the direct or indirect result of any of its work
and shall repair all such damage at its expense and as a part of the work
included in the Contract Documents. The Contractor shall not be entitled to any
increase in the Contract Sum or the Contract Time on account of such damage to
any utility, so long as Contractor either had actual knowledge of such utility,
such utility was set forth in plans given to, or obtained by, Contractor, or
such utility was marked by Underground Service Alert.


§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.


§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.


§ 3.15.3 Contractor shall be responsible for broken glass, and at or before
completion of the Work, as directed by Owner, shall replace such damaged or
broken glass. After broken glass has been replaced, Contractor shall remove all
labels, wash, and policy both sides of all glass. Further, in addition to
general broom cleaning, Contractor shall perform the final cleaning for all
trades immediately upon completion of the Work, which shall include, but not
limited to, the following: (a) remove temporary protections; (b) remove marks,
stains, fingerprints and other soil or dirt from painted, decorated, and natural
finished woodwork and other Work; (c) remove spots, mortar, plaster, soil and
paint from ceramic tile, marble, and other finish materials and wash or wipe
clean; (d) clean fixtures, cabinet work and equipment, removing stains, paint,
dirt, and dust and leave in undamaged, new condition; (e) clean aluminum in
accordance with recommendations of the manufacturer; and (f) clean resilient
floors thoroughly with a well rinsed mop containing only enough moisture to
clean off any surface dirt or dust and buff dry by machine to bring the surfaces
to sheen.


§ 3.15.4 Costs incurred by Owner under this Section 3.15 shall be deducted from
amounts otherwise due to Contractor, or at Owner's option, reimbursed by
Contractor to Owner immediately following Owner's demand.


§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.


§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to know that the required design, process
or product is an infringement of a copyright or a patent, the Contractor shall
be responsible for such loss unless such information is promptly furnished to
the Architect.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
21




--------------------------------------------------------------------------------








§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law the Contractor shall indemnify,
defend and hold harmless the Owner, Project Manager, Owner’s Lender and agents
and employees of any of them (collectively, the “Indemnitees”) from and against
claims, damages, losses and expenses, including but not limited to attorneys’
fees, brought by or alleged by a third party arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself), but only to the
extent caused by the negligent acts or omissions of the Contractor, a
Subcontractor, anyone directly or indirectly employed by them or anyone for
whose acts they may be liable. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity that would otherwise
exist as to a party or person described in this Section 3.18.


§ 3.18.2 In claims against any person or entity indemnified under this Section
3.18 by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers’ compensation acts,
disability benefit acts or other employee benefit acts.


§ 3.18.3 Contractor shall include in all agreements with Subcontractors clauses
substantially similar to Subparagraph 3.18.1 where the Subcontractor agrees to
indemnify Contractor and Indemnitees.


§ 3.19 LENDER’S CERTIFICATE


§ 3.19.1 Within ten (10) days of Owner's request, Contractor shall execute and
deliver to Owner and its lender(s) having an interest in the Project, a
certificate addressed to Owner and such lender(s) concerning the compliance of
the Work with the Contract Documents and applicable laws and regulations, the
status of completion of the Work, the status of payments and defaults, and such
other matters as such lender(s) may request. Such requests shall not be made an
unreasonable number of times.


§ 3.20 REPRESENTATIONS AND WARRANTIES
§ 3.20.1 Contractor represents and warrants the following to Owner (in addition
to the other representations and warranties contained in the Contract
Documents), which representations and warranties shall survive any termination
of the Owner-Contractor Agreement and the final completion of the Work:


§ 3.20.1.1 that it is financially solvent, able to pay its debts as they mature
and possessed of sufficient working capital to complete the Work and perform its
obligations under Contract Documents;


§ 3.20.1.2 that it is able to furnish the tools, materials, supplies, equipment,
and labor required to complete the Work and perform its obligations under the
Contract Documents and has sufficient experience and competence to do so; and


§ 3.20.1.3 that it is authorized to do business in the State of Arizona and
properly licensed by all necessary governmental authorities having jurisdiction
over it and over the Work and the site of the Project.


§ 3.21 PUBLICITY
§ 3.21.1 The Contractor shall not divulge information concerning this Project to
anyone (including, without limitation, information in applications for permits,
variances, etc.) without the Owner's prior written consent. The Contractor shall
obtain a similar agreement from firms, subcontractors, suppliers, and others
employed by the Contractor. The Owner reserves the right to release all
information as well as to time its release, form, and content. This requirement
shall survive the expiration of the Contract. Contractor’s ultimate parent
company, Skanska AB, the shares of which are publicly traded on the NASDAQ OMX
Stockholm, will be required by applicable securities laws and regulations to
issue one or more press releases concerning this Agreement if the total amount
of this Agreement exceeds $35,000,000.00. Attached hereto as Schedule 1 is a
press release in form approved by Owner for such a press release in the event
the total amount of this Agreement exceeds $35,000,000.00, provided, however,
the Contractor shall give the Owner five (5) business days’ prior written notice
of issuance of it. Contractor shall give Owner any other press release(s) at
least five (5) business days prior to issuance for Owner to review and


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
22




--------------------------------------------------------------------------------




approve by written notice to Contractor, provided that such approval shall not
to be unreasonably withheld, conditioned or delayed.


§ 3.22 LENDER’S ARCHITECT
§ 3.22.1 If the Owner's lender requires the services of an inspecting architect
or other representative, the Owner may require the concurrence of such
inspecting architect or lender's representative in each instance where the
approval of the Owner or the Architect herein is required by any provision of
the Contract Documents. The Contractor shall fully cooperate with such
inspecting architect or lender representative.


ARTICLE 4   ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number.


§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.


§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect as to whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the Architect.


§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents and will be an Owner’s representative during
construction until the date the Architect issues the final Certificate for
Payment. The Architect will have authority to act on behalf of the Owner only to
the extent provided in the Contract Documents.


§ 4.2.2 The Architect will visit the site at intervals appropriate to the stage
of construction, or as otherwise agreed with the Owner, to become generally
familiar with the progress and quality of the portion of the Work completed, and
to determine in general if the Work observed is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect will not be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. The Architect will not have control over, charge of, or responsibility
for, the construction means, methods, techniques, sequences or procedures, or
for the safety precautions and programs in connection with the Work, since these
are solely the Contractor’s rights and responsibilities under the Contract
Documents, except as provided in Section 3.3.1.


§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (1) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.


§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the Owner and Contractor shall
endeavor to communicate with each other through the Architect about matters
arising out of or relating to the Contract. Communications by and with the
Architect’s consultants shall be through the Architect. Communications by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.


§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.


§ 4.2.6 The Architect has authority to reject Work that does not conform to the
Contract Documents. Whenever the Architect considers it necessary or advisable,
the Architect will have authority to require inspection or testing of the


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
23




--------------------------------------------------------------------------------




Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.


§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness so as not to delay the Work. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems. The Architect’s review of the Contractor’s submittals shall not relieve
the Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The
Architect’s review shall not constitute approval of safety precautions or,
unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.


§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Section
7.4. The Architect will investigate and make determinations and recommendations
regarding concealed and unknown conditions as provided in Section 3.7.4.


§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to Section
9.10.


§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.


§ 4.2.11 The Architect will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness.


§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions rendered in good faith.


§ 4.2.13 [Intentionally Deleted.]


§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness so as not to delay the Progress of the Work. If appropriate, the
Architect will prepare and issue supplemental Drawings and Specifications in
response to the requests for information.


ARTICLE 5   SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
“Subcontractor” is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term “Subcontractor” does not include a separate contractor
or subcontractors of a separate contractor.


§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term “Sub-subcontractor” is referred to throughout the Contract


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
24




--------------------------------------------------------------------------------




Documents as if singular in number and means a Sub-subcontractor or an
authorized representative of the Sub-subcontractor.


§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Contractor, as soon as practicable after award of the Contract, shall
furnish in writing to the Owner, with copies to, Architect and Project Manager,
the names of persons or entities (including those who are to furnish materials
or equipment fabricated to a special design) proposed for each principal portion
of the Work. The Owner and Architect may reply within 14 days to the Contractor
in writing stating (1) whether the Owner or the Architect have reasonable
objection to any such proposed person or entity or (2) that the Owner or
Architect requires additional time for review. Failure of the Owner or Architect
to reply within the 14-day period shall constitute notice of no reasonable
objection.


§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.


§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum, Guaranteed Maximum Price or Contract Time shall be allowed
for such change unless the Contractor has acted promptly and responsively in
submitting names as required.


§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.


§ 5.2.5 All portions of the Work that the Contractor's organization does not
perform with its own personnel shall be performed under Subcontracts or by other
appropriate agreements with Contractor. Prior to awarding a portion of the Work
to any proposed Subcontractor, Contractor shall deliver to Owner a copy of any
proposed Subcontractor's bid. All Subcontracts shall conform to the requirements
of the Contract Documents. Contractor shall deliver to Owner copies of all
Subcontracts both prior to and following their execution.


§ 5.3 SUBCONTRACTUAL RELATIONS
§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor’s
Work, which the Contractor, by these Documents, assumes toward the Owner. Each
subcontract agreement shall preserve and protect the rights of the Owner and
Architect under the Contract Documents with respect to the Work to be performed
by the Subcontractor so that subcontracting thereof will not prejudice such
rights, and shall allow to the Subcontractor, unless specifically provided
otherwise in the subcontract agreement, the benefit of all rights, remedies and
redress against the Contractor that the Contractor, by the Contract Documents,
has against the Owner. Where appropriate, the Contractor shall require each
Subcontractor to enter into similar agreements with Sub-subcontractors. The
Contractor shall make available to each proposed Subcontractor, prior to the
execution of the subcontract agreement, copies of the Contract Documents to
which the Subcontractor will be bound. Subcontractors will similarly make copies
of applicable portions of such documents available to their respective proposed
Sub-subcontractors.


§ 5.3.2 All Work performed for Contractor by a Subcontractor shall be pursuant
to an appropriate written agreement between Contractor and the Subcontractor
(and where appropriate between Subcontractors and Sub-subcontractors) which
shall include a schedule of value approved by Owner, and which shall contain
provisions that:


§ 5.3.2.1 provide that Owner is an express third party beneficiary of the
subcontract, and preserve and protect the rights of Owner under the Contract
with respect to the Work to be performed under the subcontract so that the
subcontracting thereof will not prejudice such right;


§ 5.3.2.2 require such Work be performed in accordance with the requirements of
the Contract Documents;


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
25




--------------------------------------------------------------------------------








§ 5.3.2.3 include the Subcontractor's acknowledgment that Contractor has
assigned its interest in the subcontract to Owner, which assignment shall become
effective upon Contractor's default under the Contract Documents and
Subcontractor's receipt of notification from Owner that (a) Contractor is in
default under the Contract Documents or Owner has terminated the Contract; and
(b) the assignment is effective;


§ 5.3.2.4 require submission to Contractor of applications for payment under
each subcontract to which Contractor is a party, in reasonable time to enable
the Contractor to apply for payment in accordance with Article 9 of the General
Conditions and Article 12 of the Agreement;


§ 5.3.2.5 require that all claims for additional costs, extensions of time,
damages for delays or otherwise with respect to subcontracted portions of the
Work shall be submitted to Contractor (via any Subcontractor or
Sub-subcontractor where appropriate) in sufficient time so that Contractor may
comply in the manner provided in the Contract Documents for like claims by
Contractor upon Owner; and


§ 5.3.2.6 waive all rights Contractor and Subcontractor may have against one
another for damages caused by fire or other perils covered by property
insurance.


§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that
.1
assignment is effective only after termination of the Contract by the Owner
pursuant to Article 14 and only for those subcontract agreements that the Owner
accepts by notifying the Subcontractor and Contractor in writing; and

.2
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.



When the Owner accepts in writing the assignment of a subcontract agreement, the
Owner, on a going forward basis, assumes the Contractor’s rights and obligations
under the subcontract. In no event shall Owner have any obligation to cure the
Contractor’s breach of the subcontract.


§ 5.4.2 [Intentionally Deleted]


§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity.


§ 5.4.4 Upon such assignment, the Owner shall defend, indemnify and hold
Contractor harmless against any and all claims of Subcontractors arising after
the effective date of such assignment based on acts occurring thereafter whose
Subcontracts have been assigned to the Owner.


ARTICLE 6   CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Article 15.


§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term “Contractor”
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.


§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the construction schedule
deemed necessary after a joint review and mutual agreement, and Contract Sum and
Contract Time will be equitably adjusted as is appropriate. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
26




--------------------------------------------------------------------------------








§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.


§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.


§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.


§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities or defective construction. The Owner shall be
responsible to the Contractor for costs the Contractor incurs because of a
separate contractor’s delays, improperly timed activities, damage to the Work or
defective construction.


§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.


§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.


§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the Architect will allocate reasonably the cost among those
responsible.


ARTICLE 7   CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.


§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.


§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.


§ 7.1.4 Owner shall order changes in the Work by giving Contractor a written
change order request (“Change Order Request”), setting forth in detail the
nature of the requested change. Contractor shall, as soon as reasonably
possible, but not later than ten (10) days following receipt of a Change Order
Request, furnish to Owner a statement setting forth in detail, with suitable
breakdown by trades and work classifications, the changes, if any, in the
Contract Sum attributable to the changes set forth in such Change Order Request,
the proposed adjustment, if any, to the Contract Time resulting from such Change
Order Request and any proposed adjustments of time and costs related to
unchanged Work resulting from such Change Order Request. If Owner approves such
changes in writing, a change order (“Change Order”) shall be executed and the
Contract Sum and Contract Time shall be adjusted as set forth in such Change
Order. Failure to agree on the price of any Change Order shall not excuse
Contractor from proceeding with the prosecution of the Work as changed (provided
Owner issues a Construction Change Directive) for an


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
27




--------------------------------------------------------------------------------




amount equal to the amount undisputed by Owner for such a Change Order, with
Contractor reserving its rights to claim additional compensation for the
disputed portion of such Change Order work.


§ 7.1.5 Owner and Contractor shall be entitled to receive a Change Order
equitably adjusting (either by decrease or increase) the Guaranteed Maximum
Price or the Contract Time or both for adverse or beneficial cost and schedule
impacts to the Work from the a change in any applicable law, including the
interpretation or application thereof, after the date the GMP is established.


§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and Architect stating their agreement upon all
of the following:
.1
The change in the Work;

.2
The amount of the adjustment, if any, in the Contract Sum and Guaranteed Maximum
Price; and

.3
The extent of the adjustment, if any, in the Contract Time.



§ 7.2.2 Agreement on any Change Order shall constitute a final settlement of all
matters relating to the change in the Work which is the subject of the Change
Order, including, but not limited to, all direct and indirect costs associated
with such change and any and all adjustments to the Contract Sum and the
Contract Time. In the event a Change Order increases the Contract Sum,
Contractor shall include the Work covered by such Change Orders in Applications
for Payment as if such Work were originally part of the Contract Documents.


§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum, Guaranteed
Maximum Price, or Contract Time, or any of them. The Owner may by Construction
Change Directive, without invalidating the Contract, order changes in the Work
within the general scope of the Contract consisting of additions, deletions or
other revisions, the Contract Sum, Guaranteed Maximum Price and Contract Time
being adjusted accordingly.


§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.


§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:
.1
Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

.2
Unit prices stated in the Contract Documents or subsequently agreed upon;

.3
Cost to be determined in a manner agreed upon by the parties, plus the
Contractor’s Fee set forth in Section 5.1.1 of the Agreement; or

.4
As provided in Section 7.3.7.



§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.


§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor’s agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum, Guaranteed Maximum Price or Contract Time.


§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum,
Guaranteed Maximum Price and Contract Time or the method for determining them.
Such agreement shall be effective immediately and shall be recorded as a Change
Order.


§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Architect shall determine the method and
the adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase in the Contract Sum, an


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
28




--------------------------------------------------------------------------------




amount for overhead and profit as set forth in the Agreement, or if no such
amount is set forth in the Agreement, a reasonable amount. In such case, and
also under Section 7.3.3.3, the Contractor shall keep and present, in such form
as the Architect may prescribe, an itemized accounting together with appropriate
supporting data. Unless otherwise provided in the Contract Documents, costs for
the purposes of this Section 7.3.7 shall be limited to the following:
.1
Costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

.2
Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.3
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

.4
Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work;

.5
Additional costs of supervision and field office personnel directly attributable
to the change; and

.6
Any additional costs allowed by Article 6 of the Agreement.



§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.


§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the Contract Sum and Guaranteed Maximum Price on the same basis as a Change
Order, subject to the right of either party to disagree and assert a Claim in
accordance with Article 15.


§ 7.3.10 When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum, Guaranteed Maximum
Price and Contract Time, or otherwise reach agreement upon the adjustments, such
agreement shall be effective immediately and the Architect will prepare a Change
Order. Change Orders may be issued for all or any part of a Construction Change
Directive.


§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum, Guaranteed Maximum Price or extension of the
Contract Time and not inconsistent with the intent of the Contract Documents.
Such changes will be effected by written order signed by the Architect and shall
be binding on the Owner and Contractor, subject to the right of Contractor to
reasonably disagree and assert a Claim in accordance with Article 15.


ARTICLE 8   TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.


§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.


§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.


§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.


§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract with respect to its obligation to achieve Substantial and Final
Completion of the Work as adjusted by change order. By executing the Agreement
the Contractor confirms that the Contract Time, subject to adjustments as
provided for in the Contract Documents, is a reasonable period for performing
the Work.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
29




--------------------------------------------------------------------------------








§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.


§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time, subject to
adjustments as provided for in the Contract Documents.


§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If Contractor is delayed in the performance of the Work by any act or
neglect of Owner or Architect, or by an employee, agent or representative of
Owner or by changes ordered in the Work, or by the combined action of workmen
(either those employed on the Work or in any industry essential to the conduct
of the Work) not caused by or resulting from default, negligence or collusion on
the part of Contractor or its Subcontractors of every tier, or if Contractor is
delayed by separate contractors, or by unusually severe weather conditions not
reasonably anticipatable for the locale, or by fire, unavoidable casualty, acts
of God, “Excusable Labor Disputes” or “Excusable Transportation Delays” (as
those terms are defined below), or national emergency, then the Contract Time
shall be extended by Change Order for a period equal to the length of such delay
as measured on the critical path of the Schedule if, within fourteen (14) days
after the commencement of any such delay, or fourteen (14) days after Contractor
learned of the delay, whichever is later, Contractor delivers to Owner a written
notice of such delay stating the nature thereof, and within fourteen (14) days
following the expiration of any such delay, provides a written request for
extension of the Contract Time by reason of such delay and such extension is
approved by Owner, which approval shall not be unreasonably withheld; provided,
however, that no such extension shall be given unless the delay for which a
request for extension is made is included in those items for which an extension
of the Contract Time is appropriate pursuant to the provisions of this
Subparagraph 8.3.1. As used herein, the term “Excusable Labor Dispute” shall be
defined as any labor dispute directed against an entire industry, or any labor
dispute that is not directed solely against the Project, the Contractor or any
of its Subcontractors or suppliers, and which prevents Contractor from obtaining
labor or materials necessary for performance of the Work and actually delays the
performance of the Work; provided, however, that suitable substitute materials
or labor are not reasonably obtainable. As used herein, the term “Excusable
Transportation Delay” shall be defined as any labor dispute directed against an
entire industry, or any labor dispute that is not directed solely against the
Project, the Contractor or any of its Subcontractors or suppliers, or other
delay not within the reasonable control of Contractor which prevents the
transportation of necessary materials to the Project and actually delays the
performance of the Work; provided, however, that suitable substitute
transportation for such materials is not reasonably available. In the event
Contractor fails to deliver to Owner either or both of the above-described
written notices within the required fourteen (14) day period, then the extension
of the Contract Time attributable to the delay for which such notices are
required shall be decreased by one (1) day for each day (beyond the applicable
fourteen (14) day period) Contractor fails to deliver any required notice to
Owner. In the case of a continuing cause of delay of a particular nature,
Contractor shall be required to make only one such request for extension with
respect thereto. No delay of the Contract Time (or right on the part of
Contractor to secure any such delay) pursuant to this Section 8.3.1 shall
prejudice any right Owner may have under the Contract, or otherwise, to
terminate the Contract.


§ 8.3.2 In addition to the increased time due to a delay set forth in Section
8.3.1, Contractor shall be entitled to a commensurate increase in the Contract
Sum and Guaranteed Maximum Price for delays which impact the Schedule.


§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.


ARTICLE 9   PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.


§ 9.2 SCHEDULE OF VALUES
Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the
Contractor shall submit to the Architect, before the first Application for
Payment, a schedule of values allocating the entire Contract Sum to the various
portions of the Work and prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
30




--------------------------------------------------------------------------------




Contractor’s Applications for Payment. The schedule of values shall not
constitute, or be construed as, a line item Guaranteed Maximum Price.


§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
prepared in accordance with the schedule of values, if required under Section
9.2, for completed portions of the Work. Such application shall be notarized, if
required, and supported by such data substantiating the Contractor’s right to
payment as the Owner or Architect may require, such as copies of requisitions
from Subcontractors and material suppliers, and shall reflect retainage if
provided for in the Contract Documents.


§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.


§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.


§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in writing and in
advance by the Owner and Lender, payment may similarly be made for materials and
equipment suitably stored off the site at a location agreed upon in writing.
Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Contractor with procedures reasonably
satisfactory to the Owner and Lender to establish the Owner’s title to such
materials and equipment or otherwise protect the Owner’s interest, and the
Lender’s security interest therein, and shall include the costs of applicable
insurance, storage and transportation to the site for such materials and
equipment stored off the site in third party warehouses.


§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.


§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding certification in whole or in part as provided in Section
9.5.1.


§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.


§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
31




--------------------------------------------------------------------------------




be made. If the Architect is unable to certify payment in the amount of the
Application, the Architect will notify the Contractor and Owner as provided in
Section 9.4.1. If the Contractor and Architect cannot agree on a revised amount,
the Architect will promptly issue a Certificate for Payment for the amount for
which the Architect is able to make such representations to the Owner. The
Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary to
protect the Owner from loss for which the Contractor is responsible, including
loss resulting from acts and omissions described in Section 3.3.2, because of
.1
defective Work not remedied;

.2
third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

.3
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

.5
damage to the Owner or a separate contractor;

.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

.7
material failure to carry out the Work in accordance with the Contract
Documents.



Notwithstanding the issuance of a Certificate for Payment, the Owner, may
withhold payment for the reasons described in Sections 9.5.1.1 - 9.5.1.7, but
shall make payment of amounts that are not in dispute.


§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld. All non-disputed
amounts shall be paid to the Contractor within the time requirements of the
Contract Documents. In no event will Owner withhold more than 150% of any
disputed amount or of the amount reasonably necessary to correct or address the
reason for withholding. The Owner shall not be deemed to be in default of the
Contract by reason of withholding payment while any of the grounds above in
Section 9.5.1 remain uncured.


§ 9.5.3 If the Architect withholds certification for payment under Section
9.5.1.3, the Owner may, at its sole option, and after providing five (5) days
prior written notice to Contractor, issue joint checks to the Contractor and to
any Subcontractor or material or equipment suppliers to whom the Contractor
failed to make payment for Work properly performed or material or equipment
suitably delivered. If the Owner makes payments by joint check, the Owner shall
notify the Architect and the Architect will reflect such payment on the next
Certificate for Payment.


§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.


§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.


§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.


§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, except as may otherwise be
required by law.


§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
32




--------------------------------------------------------------------------------








§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.


§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.


§ 9.6.8 With each Application for Payment, Contractor shall furnish a
conditional progress waiver and release of lien for itself, each Subcontractor
who furnished labor, equipment, materials or services to the Project, and each
materialman and vendor who furnished materials to the Project during the period
covered by the Application for Payment. Upon each payment by Owner, Contractor
shall execute, and cause all such materialman, vendors and Subcontractors to
execute an unconditional progress waiver and release of lien acknowledging
receipt of all payments due through the period covered by the previous
Application for Payment for which payment was received by the Contractor. The
conditional and unconditional lien releases shall be in statutory form, and
provided Owner is making progress payments in accordance with the Contract
Documents, Contractor shall deliver the executed unconditional releases to Owner
with its next succeeding Application for Payment, including the Final
Application for Payment to assure an effective waiver of mechanics' or
materialmen's liens in compliance with the laws of the State of Arizona. In
addition to providing lien releases, and provided Owner is making required
progress payments in accordance with the Contract Documents, Contractor shall
indemnify and hold Owner and Lender harmless from and against any and all liens
and charges of every type, nature, kind or description which may at any time be
filed or claimed against the Project, or any portion thereof, or the
improvements situated thereon, including attorneys' fees, as a consequence,
direct or indirect, of any act or omission of Contractor, its agents, servants,
employees, suppliers, subcontractors, or any or all of them. Prior to
commencement of Work as reasonably required by Owner or Lender, Contractor shall
furnish to Owner and Lender an affidavit, subordination and lien waiver
agreement executed by Contractor and each Subcontractor which has furnished and
supplied or will furnish or supply materials and services in connection with the
prosecution of the Work, which agreement shall be in a commercially reasonable
form. To the extent not inconsistent with existing law, each party executing
such agreement shall, prior to commencement of Work, agree to subordinate all of
its liens for Work to be performed or materials to be furnished pursuant to the
Contract Documents to the liens and security interests securing payment of any
loan made for the Project by Lender, and shall furnish a release of all liens
for Work performed and materials furnished up to the date of execution of such
agreement to the extent such party has been paid. Further, each such party shall
certify that all amounts owing to such party for the Work through the date of
such agreement have been paid in full, or if not paid in full, such agreement
shall set forth such amounts which have not been paid through the date of such
agreement.


§ 9.6.9 If any lien, bonded stop notice or claim is recorded or served in
connection with the Work for which the Contractor has been paid, Contractor
shall, immediately and at its own expense, record or file, or cause to be
recorded or filed, in the office of the county recorder in which the lien or
claim was recorded, or with the person(s) on whom the bonded stop notice was
served, a bond executed by a good and sufficient surety, and approved by Owner,
in a sum equal to one hundred fifty percent (150%) of the amount of such lien,
bonded stop notice or claim, which bond shall guarantee the payment of any
amounts which the claimant may recover on the lien, bonded stop notice or claim,
together with the claimant's costs of suit in the action if the claimant
recovers therein.


§ 9.6.10 If Contractor fails to cause any lien to be removed in connection with
the Work for which the Contractor has been paid (if payment is past due) from
the Project or any bonded stop notices or other notices to be negated, Owner may
employ whatever means it may, in its reasonable discretion, to cause the lien to
be removed, and the effect of any bonded stop notices or other notices to be
negated. Contractor shall, upon demand, reimburse Owner for all costs, including
without limitation actual attorneys' fees incurred by Owner in connection with
any suit, lien or bonded stop notice. Owner may offset any such costs against
amounts otherwise owing to Contractor hereunder.


§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor’s
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by binding dispute resolution, then the
Contractor may, upon seven additional days’ written notice to the Owner and


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
33




--------------------------------------------------------------------------------




Architect, stop the Work until payment of the amount owing has been received.
The Contract Time shall be extended appropriately and the Contract Sum shall be
increased by the amount of the Contractor’s reasonable costs of shut-down, delay
and start-up, plus interest as provided for in the Contract Documents.


§ 9.7.2 If Owner is entitled to reimbursement or payment from Contractor under
or pursuant to the Contract Documents, such payments shall be made within thirty
(30) days after demand by Owner. Notwithstanding anything contained in the
Contract Documents to the contrary, if Contractor fails to promptly make any
payment due Owner, or Owner incurs any costs and expenses to cure any default of
Contractor or to correct defective Work, Owner shall have an absolute right to
offset such amount against the Contract Sum and may, in Owner's sole discretion,
elect either to: (1) deduct an amount equal to that which Owner is entitled from
any payment then or thereafter due Contractor from Owner, or (2) issue a written
notice to Contractor reducing the Contract Sum by an amount equal to that which
Owner is entitled.


§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use and a temporary certificate of occupancy (or its functional
equivalent) has been issued by the appropriate governmental agency.


§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.


§ 9.8.3 Upon receipt of the Contractor’s list, the Owner and Architect will make
an inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect’s inspection discloses any item,
whether or not included on the Contractor’s list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.


§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion that shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.


§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.


§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
34




--------------------------------------------------------------------------------








§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.


§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.


§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Owner and Architect will promptly (but in no event later than ten
(10) days after receipt of said notice and final Application for Payment and
Contractor’s written request to Owner for final inspection) make such inspection
and, when the Architect finds the Work acceptable under the Contract Documents
and the Contract fully performed, the Architect will promptly issue a final
Certificate for Payment stating that to the best of the Architect’s knowledge,
information and belief, and on the basis of the Architect’s on-site visits and
inspections, the Work has been completed in accordance with terms and conditions
of the Contract Documents and that the entire balance found to be due the
Contractor and noted in the final Certificate is due and payable. The
Architect’s final Certificate for Payment will constitute a further
representation that conditions listed in Section 9.10.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled.


§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner’s property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and
Contractor shall not allow such insurance to be cancelled or to expire until it
gives Owner at least 30 days’ prior written notice thereof, (3) a written
statement that the Contractor knows of no substantial reason that the insurance
will not be renewable to cover the period required by the Contract Documents,
(4) consent of surety, if any, to final payment, (5), if required by the Owner,
other data establishing payment or satisfaction of obligations, such as
receipts, releases and waivers of liens, claims, security interests or
encumbrances arising out of the Contract, to the extent and in such form as may
be designated by the Owner, and (6) all warranties, guarantees, operating
manuals and record drawings for the Project. If a Subcontractor refuses to
furnish a release or waiver required by the Owner, the Contractor may furnish a
bond satisfactory to the Owner to indemnify the Owner against such lien. If such
lien remains unsatisfied after payments are made, the Contractor shall refund to
the Owner all money that the Owner may be compelled to pay in discharging such
lien, including all costs and reasonable attorneys’ fees. Contractor’s
obligations hereunder with respect to liens shall not apply to the extent the
Owner’s breach of any payment obligations under the Contract Documents has
resulted in such lien.


§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Owner and Architect so
confirms, the Owner shall, upon application by the Contractor and certification
by the Architect, and without terminating the Contract, make payment of the
balance due for that portion of the Work fully completed and accepted. If the
remaining balance for Work not fully completed or corrected is less than
retainage stipulated in the Contract Documents, and if bonds have been
furnished, the written consent of surety to payment of the balance due for that
portion of the Work fully completed and accepted shall be submitted by the
Contractor to the Owner and Architect prior to certification of such payment.
Such payment shall be made under terms and conditions governing final payment,
except that it shall not constitute a waiver of claims.


§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from
.1
liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

.2
failure of the Work to comply with the requirements of the Contract Documents;
or

.3
terms of special warranties required by the Contract Documents.



§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
35




--------------------------------------------------------------------------------








ARTICLE 10   PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.


§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to
.1
employees on the Work and other persons who may be affected thereby;

.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.



§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss. If the Contractor fails to give such
notices or fails to comply with such laws, ordinances, rules, regulations, and
lawful orders, it shall to the extent due to such failures be liable for and
shall indemnify, defend (at Contractor's sole cost, and with legal counsel
reasonably approved by Owner) and hold harmless the Owner, Project Manager and
their respective employees, officers, and agents, against any resulting fines,
penalties, judgments, or damages, including reasonable attorneys' fees, imposed
on or incurred by Owner.


§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities. The Contractor shall promptly report to the Owner in writing all
accidents arising out of or in connection with the Work that cause death,
personal injury, or property damage. The report shall give full details,
including statements of witnesses, hospital reports, and other information in
the possession of the Contractor. In addition, in the event of any serious
injury or damage, the Contractor shall immediately notify the Owner by telephone
of such accident.


§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.


§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to the extent of the negligence or
willful misconduct of the Owner or Architect or anyone directly or indirectly
employed by either of them, or by anyone for whose acts either of them may be
liable, and not attributable to the fault or negligence of the Contractor. The
foregoing obligations of the Contractor are in addition to the Contractor’s
obligations under Section 3.18.


§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.


§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.


§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
36




--------------------------------------------------------------------------------








§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters a hazardous material or substance not addressed in the
Contract Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.


§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to cause it to be rendered harmless. Unless
otherwise required by the Contract Documents, the Owner shall furnish in writing
to the Contractor and Architect the names and qualifications of persons or
entities who are to perform tests verifying the presence or absence of such
material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Contractor and the Architect will
promptly reply to the Owner in writing stating whether or not either has
reasonable objection to the persons or entities proposed by the Owner. If either
the Contractor or Architect has an objection to a person or entity proposed by
the Owner, the Owner shall propose another to whom the Contractor and the
Architect have no reasonable objection. When the material or substance has been
rendered harmless, Work in the affected area shall resume upon written agreement
of the Owner and Contractor. By Change Order, the Contract Time shall be
extended appropriately and the Contract Sum and Guaranteed Maximum Price shall
be increased in the amount of the Contractor’s reasonable additional costs of
shut-down, delay and start-up.


§ 10.3.3 To the fullest extent permitted by law, the Owner shall defend,
indemnify and hold harmless the Contractor, Subcontractors, Architect,
Architect’s consultants and agents and employees of any of them from and against
claims, damages, losses and expenses, including but not limited to attorneys’
fees, arising out of or resulting from performance of the Work in the affected
area if in fact the material or substance presents the risk of bodily injury or
death as described in Section 10.3.1 and has not been rendered harmless,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself), except to the extent that such damage,
loss or expense is due to the fault or negligence of the party seeking
indemnity.


§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract Documents,
except to the extent of the Contractor’s fault or negligence in the use and
handling of such materials or substances.


§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site and negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.


§ 10.3.6 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify and defend the Contractor for all
cost and expense thereby incurred.


§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.


ARTICLE 11   INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILITY INSURANCE THIS ARTICLE 11 IS STILL SUBJECT TO
REVIEW BY SKANSKA RISK MANAGEMENT
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies to which Owner has no reasonable objection, which have a Best’s Rating
of “A/VIII” or above and which are lawfully authorized to do business in the
jurisdiction in which the Project is located such insurance as will protect the
Contractor from claims set forth below which may arise out of or result from the
Contractor’s operations and completed operations under


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
37




--------------------------------------------------------------------------------




the Contract and for which the Contractor may be legally liable, whether such
operations be by the Contractor or by a Subcontractor or by anyone directly or
indirectly employed by any of them, or by anyone for whose acts any of them may
be liable:
.1
Claims under workers’ compensation, disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

.2
Claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor’s employees;

.3
Claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor’s employees;

.4
Claims for damages insured by usual personal injury liability coverage;

.5
Claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property;

.6
Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

.7
Claims for bodily injury or property damage arising out of completed operations;
and

.8
Claims involving contractual liability insurance applicable to the Contractor’s
obligations under Section 3.18.



§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, shall be written on an occurrence
basis, shall be maintained without interruption from the date of commencement of
the Work until the date of final payment and termination of any coverage
required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the expiration of the period
for correction of Work or for such other period for maintenance of completed
operations coverage as specified in the Contract Documents.


§ 11.1.3 Certificates of insurance reasonably acceptable to the Owner, and
copies of the insurance policies if requested in writing, shall be filed with
the Owner and the additional insureds at least ten (10) days prior to
commencement of the Work and thereafter upon renewal or replacement of each
required policy of insurance. An additional certificate evidencing continuation
of liability coverage, including coverage for completed operations, shall be
submitted with the final Application for Payment as required by Section 9.10.2
and thereafter upon renewal or replacement of such coverage until the expiration
of the time required by Section 11.1.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness upon Owner’s written request. Upon receipt of any notice of
cancellation or alteration, Contractor, within ten (10) days, shall procure
other policies of insurance, similar in all material respects to the policy or
policies, about to be canceled or altered; and, if Contractor fails to provide,
procure and deliver acceptable policies of insurance or satisfactory evidence
thereof, in accordance with the terms hereof, then at Owner 's option, Owner may
obtain such insurance at the cost and expense of Contractor without the need of
any notice to Contractor. The Contractor shall provide written notification to
the Owner of the cancellation or expiration of any insurance required by Section
11.1. The Contractor shall provide such written notice within five (5) days of
the date the Contractor is first aware of the cancellation or expiration, or is
first aware that the cancellation or expiration is threatened or otherwise may
occur, whichever comes first.


§ 11.1.4 The Contractor shall cause the commercial liability coverage required
by the Contract Documents to include (1) the Owner, the Lender, as additional
insureds for claims caused in whole or in part by the Contractor’s negligent
acts or omissions during the Contractor’s operations; and (2) the Owner as an
additional insured for claims caused in whole or in part by the Contractor’s
negligent acts or omissions during the Contractor’s completed operations.


§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.


§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
“all-risk” or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 9.10 or until no person


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
38




--------------------------------------------------------------------------------




or entity other than the Owner has an insurable interest in the property
required by this Section 11.3 to be covered, whichever is later. This insurance
shall include the Owner, the Contractor, Subcontractors and Sub-subcontractors
in as insured.


§ 11.3.1.1 Property insurance shall be on an “all-risk” or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss.


§ 11.3.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.


§ 11.3.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles, unless the loss was caused by
Contractor and/or its Subcontractors of any tier, then Contractor shall be
responsible for a deductible up to Ten Thousand Dollars and Zero Cents
($10,000.00).


§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.


§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.


§ 11.3.2 BOILER AND MACHINERY INSURANCE [Intentionally Deleted]


§ 11.3.3 LOSS OF USE INSURANCE [Intentionally Deleted]


§ 11.3.4 [Intentionally Deleted]


§ 11.3.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.3.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.


§ 11.3.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.3. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy, to the extent the issuing insurance company will so provide without
additional material cost, shall contain a provision that the policy will not be
canceled or allowed to expire, and that its limits will not be reduced, until at
least 30 days’ prior written notice has been given to the Contractor.


§ 11.3.7 WAIVERS OF SUBROGATION
The Owner and Contractor waive all rights against (1) each other and any of
their subcontractors, sub-subcontractors, agents and employees, each of the
other, and (2) the Architect, Architect’s consultants, separate contractors
described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered and paid by property insurance obtained
pursuant to this Section 11.3 or other property insurance applicable to the
Work, except such rights as they have to


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
39




--------------------------------------------------------------------------------




proceeds of such insurance held by the Owner as fiduciary. The Owner or
Contractor, as appropriate, shall require of the Architect, Architect’s
consultants, separate contractors described in Article 6, if any, and the
subcontractors, sub-subcontractors, agents and employees of any of them, by
appropriate agreements, written where legally required for validity, similar
waivers each in favor of other parties enumerated herein. The policies shall
provide such waivers of subrogation by endorsement or otherwise. A waiver of
subrogation shall be effective as to a person or entity even though that person
or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.


§ 11.3.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.


§ 11.3.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or as determined in accordance with the
method of binding dispute resolution selected in the Agreement between the Owner
and Contractor. If after such loss no other special agreement is made and unless
the Owner terminates the Contract for convenience, replacement of damaged
property shall be performed by the Contractor after notification of a Change in
the Work in accordance with Article 7. Owner shall not have any responsibility
to any party other than Contractor with respect to the proceeds of any insurance
policy. After a loss, Owner may choose to terminate the Contract for convenience
as described herein, or continue with the construction of the Project. If after
such loss no other special agreement is made and unless Owner terminates the
Contract for convenience, replacement of damaged property shall be performed by
Contractor after notification of a change in the Work in accordance with Article
7.


§ 11.3.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner’s exercise of this power;
if such objection is made, the dispute shall be resolved in the manner selected
by the Owner and Contractor as the method of binding dispute resolution in the
Agreement. If the Owner and Contractor have selected arbitration as the method
of binding dispute resolution, the Owner as fiduciary shall make settlement with
insurers or, in the case of a dispute over distribution of insurance proceeds,
in accordance with the directions of the arbitrators.


§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner, as an addition to the Cost of the Work and Guaranteed
Maximum Price, shall have the right to require the Contractor to furnish bonds
covering faithful performance of the Contract and payment of obligations arising
thereunder as stipulated in bidding requirements or specifically required in the
Contract Documents on the date of execution of the Contract.


§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.


ARTICLE 12   UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
requested in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.


§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor’s expense unless the condition was
caused by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
40




--------------------------------------------------------------------------------








§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect’s services and expenses made necessary thereby,
shall be at the Contractor’s expense, except as may be reimbursable from the
Construction Contingency.


§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly at Contractor’s sole expense after receipt of written notice
from the Owner to do so unless the Owner has previously given the Contractor a
written acceptance of such condition. The Owner shall give such notice promptly
after discovery of the condition. During the one-year period for correction of
Work, if the Owner fails promptly to notify the Contractor in writing, as
required under Section 3.5.2, and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.


§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.


§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.


§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.


§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.


§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.


§ 12.2.6 Nothing contained in this Contract shall in any way limit the right of
Owner to assert claims for damages resulting from patent or latent defects in
the Work for the period of limitations prescribed by Arizona law, and the
foregoing shall be in addition to any other rights and remedies Owner may have
hereunder or at law or in equity.


§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.


ARTICLE 13   MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
The Contract shall be governed by the law of the State of Arizona except that,
if the parties have selected arbitration as the method of binding dispute
resolution, the Federal Arbitration Act shall govern Section 15.4.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
41




--------------------------------------------------------------------------------








§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Contractor may not assign, in
whole or in part, the Contract without first obtaining the written consent of
the Owner, which consent may be withheld in Owner’s sole discretion.


§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project, if the lender
assumes the Owner’s rights and obligations under the Contract Documents. The
Contractor shall execute all consents reasonably required to facilitate such
assignment.


§ 13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.


§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.


§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.


§ 13.4.3 Notwithstanding any other provision to the contrary contained in the
Contract Documents, provided that Owner continues to make payments of amounts
not in dispute in accordance with the provisions of the Contract Documents,
during all disputes, actions or claims and other matters in question arising out
of, or relating to, the Contract Documents or the breach thereof, Contractor
shall carry on the Work and maintain the Schedule, unless otherwise agreed
between Contractor and Owner in writing.


§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of (1) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and (2)
tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.


§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner’s expense.


§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s services and expenses shall be at the Contractor’s expense.


§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
42




--------------------------------------------------------------------------------








§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.


§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.


§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at the rate of six percent (6%) per annum, not to exceed
the maximum rate permitted by law.


§ 13.7 TIME LIMITS ON CLAIMS
The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law, but in any case not more than 10 years after the
date of Substantial Completion of the Work. The Owner and Contractor waive all
claims and causes of action not commenced in accordance with this Section 13.7.


§ 13.8 CONFIDENTIALITY
§13.8.1 The Contractor and Owner entered into that certain Nondisclosure
Agreement dated as of November 19, 2015 (“NDA”) in order to protect certain
confidential information of Owner, as further set forth in the NDA. Contractor
and Owner hereby incorporate the terms, provisions and obligations of the NDA in
these General Conditions.


ARTICLE 14   TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:
.1
Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

.2
An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

.3
Because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents; or

.4
The Owner has failed to furnish to the Contractor promptly, upon the
Contractor’s request, reasonable evidence as required by Section 2.2.1.



§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than 100 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.


§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days’ written notice to the Owner and Architect,
terminate the Contract (provided, however, if Owner commences the cure within
such seven (7)-day period and thereafter diligently pursues such cure to
completion, no default shall be deemed to have occurred) and recover from the
Owner payment for Work executed, including Contractor’s Fee and general
conditions costs on such work, costs incurred by reason of such termination, and
damages.


§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
43




--------------------------------------------------------------------------------








§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor
.1
repeatedly refuses or fails to supply enough properly skilled workers or proper
materials;

.2
fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

.3
repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

.4
otherwise is guilty of substantial breach of a provision of the Contract
Documents.



§ 14.2.2 When any of the above reasons exist, the Owner may, by written notice,
demand that the Contractor cure the default. If Contractor fails to commence and
diligently pursue curing the default within seven (7) days after receipt of said
written notice, the Owner, upon certification by the Initial Decision Maker that
sufficient cause exists to justify such action, may without prejudice to any
other rights or remedies of the Owner, terminate employment of the Contractor
and may, subject to any prior rights of the surety:
.1
Exclude the Contractor from the site and take possession of all materials, and
equipment stored on the site that are intended to be incorporated into the Work;

.2
Accept assignment of subcontracts pursuant to Section 5.4; and

.3
Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.



§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.


§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect’s services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and direct
damages exceed the unpaid balance, the Contractor shall pay the difference to
the Owner. The amount to be paid to the Contractor or Owner, as the case may be,
shall be certified by the Initial Decision Maker, upon application, and this
obligation for payment shall survive termination of the Contract. The costs of
finishing the Work include, without limitation, all reasonable attorneys' fees,
additional insurance premiums, additional interest because of any delay in
completing the Work, and all other direct costs incurred by the Owner by reason
of the termination of the Contractor as stated herein.


§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.


§ 14.3.2 The Contract Sum, Guaranteed Maximum Price and Contract Time shall be
adjusted for increases in the cost and time caused by suspension, delay or
interruption as described in Section 14.3.1. Adjustment of the Contract Sum and
Guaranteed Maximum Price shall include profit. No adjustment shall be made to
the extent
.1
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

.2
that an equitable adjustment is made or denied under another provision of the
Contract.



§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.


§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall
.1
cease operations as directed by the Owner in the notice;

.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.



AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
44




--------------------------------------------------------------------------------








§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, including termination payments to subcontractors and
demobilization costs, along with Contractor’s Fee on the Work not executed.


ARTICLE 15   CLAIMS AND DISPUTES
§ 15.1 CLAIMS
§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term “Claim” also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract. The
responsibility to substantiate Claims shall rest with the party making the
Claim.


§ 15.1.2 NOTICE OF CLAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker. Claims
by either party must be initiated within 21 days after occurrence of the event
giving rise to such Claim or within 21 days after the claimant first recognizes
the condition giving rise to the Claim, whichever is later.


§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
in accordance with the Contract Documents. The Architect will prepare Change
Orders and issue Certificates for Payment in accordance with the decisions of
the Initial Decision Maker.


§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum
and/or the Guaranteed Maximum Price, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.4.


§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary.


§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.


§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
The Contractor and Owner waive Claims against each other for consequential,
indirect, special, punitive or exemplary damages arising out of or relating to
this Contract. This mutual waiver includes, without limitation
.1
damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

.2
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.



This mutual waiver is applicable, without limitation, to all consequential,
indirect, special, punitive or exemplary damages due to either party’s
termination in accordance with Article 14. Nothing contained in this Section
15.1.6 shall be deemed to preclude an award of liquidated damages, when
applicable, in accordance with the requirements of the Contract Documents.


§ 15.2 INITIAL DECISION
§ 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and
11.3.10, shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this Section
15.2.1, an initial decision shall be required as a condition precedent to
mediation of any Claim arising prior to the date final payment is due, unless 30


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
45




--------------------------------------------------------------------------------




days have passed after the Claim has been referred to the Initial Decision Maker
with no decision having been rendered. Unless the Initial Decision Maker and all
affected parties agree, the Initial Decision Maker will not decide disputes
between the Contractor and persons or entities other than the Owner.


§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (1) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is unable to resolve the Claim if the Initial Decision Maker
lacks sufficient information to evaluate the merits of the Claim or if the
Initial Decision Maker concludes that, in the Initial Decision Maker’s sole
discretion, it would be inappropriate for the Initial Decision Maker to resolve
the Claim.


§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.


§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.


§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum
or Contract Time or both. The initial decision shall be final and binding on the
parties but subject to mediation and, if the parties fail to resolve their
dispute through mediation, to binding dispute resolution.


§ 15.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 15.2.6.1.


§ 15.2.6.1 Either party may, within 30 days from the date of an initial
decision, demand in writing that the other party file for mediation within 60
days of the initial decision. If such a demand is made and the party receiving
the demand fails to file for mediation within the time required, then both
parties waive their rights to mediate or pursue binding dispute resolution
proceedings with respect to the initial decision.


§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.


§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.


§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to mediation as a condition precedent to
binding dispute resolution, excluding any equitable proceeding for emergency
relief to prevent irreparable harm or the filing of any lawsuit or recording of
any legal document that may be necessary to preserve a party’s rights under
applicable law..


§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending


AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
46




--------------------------------------------------------------------------------




mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order. If an arbitration is
stayed pursuant to this Section 15.3.2, the parties may nonetheless proceed to
the selection of the arbitrator(s) and agree upon a schedule for later
proceedings.


§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the City of San Diego, California, unless another
location is mutually agreed upon. Agreements reached in mediation shall be
enforceable as settlement agreements in any court having jurisdiction thereof.


§ 15.4 ARBITRATION
§ 15.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in the Agreement, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, shall be administered by the American Arbitration Association
in the City of San Diego, California, in accordance with its Construction
Industry Arbitration Rules in effect on the date of the Agreement, and venue for
such proceedings shall be in the City of San Diego, California. A demand for
arbitration shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the arbitration. The
party filing a notice of demand for arbitration must assert in the demand all
Claims then known to that party on which arbitration is permitted to be
demanded.


§ 15.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations. For statute
of limitations purposes, receipt of a written demand for arbitration by the
person or entity administering the arbitration shall constitute the institution
of legal or equitable proceedings based on the Claim.


§ 15.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.


§ 15.4.3 The foregoing agreement to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.


§ 15.4.4 CONSOLIDATION OR JOINDER
§ 15.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).


§ 15.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.


§ 15.4.4.3 The Owner and Contractor grant to any person or entity made a party
to an arbitration conducted under this Section 15.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Contractor under this Agreement.




AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
47




--------------------------------------------------------------------------------






SCHEDULE 1


APPROVED PRESS RELEASE


a42838951finala201200_image1.jpg [a42838951finala201200_image1.jpg]




AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 15:34:54 on
02/02/2016 under Order No.5763238807_1 which expires on 09/23/2016, and is not
for resale.
User Notes:     (910716271)
48



 